UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period :	August 1, 2014 — July 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam RetirementReady ® Funds Putnam RetirementReady 2055 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2035 Fund Putnam Retirement Income Fund Lifestyle 1 Annual report 7 | 31 | 15 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 26 Terms and definitions 31 Other information for shareholders 32 Important notice regarding Putnam’s privacy policy 33 Trustee approval of management contract 34 Financial statements 40 Federal tax information About the Trustees Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. Efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the funds to achieve their targeted returns. In addition, under certain market conditions, the funds may accept greater volatility than would typically be the case, in order to seek their targeted return. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. There is no guarantee that the funds will provide adequate income at and through an investor’s retirement. The value of stocks and bonds may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bonds, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. You can lose money by investing in the funds. Message from the Trustees Dear Fellow Shareholder: A number of questions have emerged during the past year regarding the pace of growth in the global economy, resolution of Greece’s debt crisis, and changes in central bank policy, as the U.S. Federal Reserve has communicated its intentions to begin lifting interest rates. Although prompted by U.S. economic strength, tighter U.S. monetary policy can cause market volatility and constrain growth in other regions. The Fed’s intentions contrast with the actions of central banks in Europe, Japan, and China, which are committed, for the foreseeable future, to low-interest-rate policies seeking to foster growth. Shortly after the end of your fund’s fiscal period, the People’s Bank of China even took the unexpected step of devaluing its currency in an attempt to reinvigorate the world’s second-largest economy. China’s action triggered widespread selling in global stock markets, highlighting the lack of consensus among investors about economic strength in many regions and the possible effects of tighter U.S. monetary policy. In the following pages, you will find a discussion of current economic and market conditions in addition to an update on your fund’s performance. Putnam’s experienced portfolio managers have research-driven viewpoints that guide their investment decisions in changing markets. You can also consult with your financial advisor regarding the current market environment, and whether your mix of investments requires any adjustment to stay on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, we thank you for investing with Putnam. Performance snapshot Annualized total return (%) comparison as of 7/31/15 Fund returns for class A shares before sales charges 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 11.74% 6.67% 6.70% 6.61% 6.28% 10 years — 5.96 5.97 5.89 5.59 5 years — 12.64 12.32 11.88 11.03 3 years 15.52 15.34 14.84 14.16 12.91 1 year 9.56 9.43 9.14 8.65 8.07 Retirement Income Fund 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 5.88% 5.33% 4.52% 3.63% 3.19% 10 years 5.22 4.69 3.93 3.13 3.02 5 years 9.90 8.59 7.01 5.29 4.26 3 years 11.30 9.42 7.30 5.29 4.43 1 year 7.53 6.72 5.44 3.85 3.52 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the table above do not reflect a sales charge of 4.00% for Retirement Income Fund Lifestyle 1 and 5.75% for all other funds; had they, returns would have been lower. See pages 5 and 12–26 for additional performance information. For a portion of the periods, the funds had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * With the exception of Putnam RetirementReady 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively), the inception date of all share classes of the RetirementReady Funds is 11/1/04. 4 RetirementReady® Funds Interview with your fund’s portfolio manager Robert J. Kea How did Putnam RetirementReady ® Funds perform during the 12 - month reporting period ended July31, 2015? The portfolios all produced positive returns for the one-year period. Investors in the longer-dated funds, which have greater exposure to equities because of their later target dates, benefited from the solid ongoing performance of U.S. equity markets during the period. Investors in the shorter-dated funds, with their greater reliance on fixed-income instruments, experienced lower returns. Additional positive contributions to the funds’ results came from both asset allocation and individual security selection made at the underlying funds level. What was the global investment environment like during the 12 - month reporting period? Over the past 12months, markets have enjoyed accommodative monetary policy in the United States and abroad. Interest rates have remained near historic lows, even in negative territory in some parts of the world. A strengthening U.S. economy led to strong markets relative to the rest of the world. In addition, the lower price of oil, which dropped by more than 50% in the second half of 2014, had a stimulative effect on U.S. consumers, while hurting companies connected with the oil/gas shale industry. U.S. equities had a relatively strong one-year period, relative to international developed To help provide context for the performance of the RetirementReady Funds, this chart shows the performance of broad market indexes for the 12months ended 7/31/15. See pages 4 and 12–26 for fund performance information. Index descriptions can be found on page 31. RetirementReady® Funds 5 and emerging markets. U.S. investors appeared to be increasingly optimistic about the fundamental health of domestic stocks, and valuations generally rose to an elevated position relative to historic averages. At period-end, the S&P 500 Index, a broad measure of the U.S. market, had posted an annual gain of 11.21%. Internationally, in terms of developed-country equities, returns underperformed. In fact, the MSCI EAFE Index [ND], a measure of equity performance in developed markets outside the United States and Canada, produced a small negative return for the period in U.S. dollar terms. We believe that the disappointing performance of developed-market stocks had a number of root causes. The strength of the U.S. dollar deflated equity returns in many overseas markets. Continuing uncertainty about the economic stability of key international regions — particularly the sovereign debt crisis in Greece and muted growth in China — also caused international developed-market equities to underperform. The outperformance of U.S. equities was echoed in fixed income where interest-rate-sensitive bonds in the United States widely outperformed those in other global markets. Despite this recent outperformance in U.S. fixed-income investments, investors continued to be on “Fed watch,” seeming to hang on to every bit of news coming out of the U.S. central bank. Credit-sensitive fixed income, such as high-yield bonds, finished slightly up during the 12-month reporting period. Though corporate loan defaults remained low, energy sensitivity caused the high-yield asset class to struggle in the second half of 2014 before rebounding as energy prices stabilized in the first half of 2015. Globally, commodities continued to experience heightened volatility with inconsistent swings on a month-to-month basis. This asset class significantly underperformed over the 12-month period, driven particularly by the energy sell-off in the third and fourth quarters of 2014. What little exposure the portfolios had to commodities was limited to the Putnam Absolute Return Funds, where a short position added value as the asset class sold off. What investment strategies were most helpful to the funds’ absolute performance during the 12 - month reporting period? In the primary building blocks, there are two principal strategies through which we seek to add value to the portfolios’ performance — dynamic asset allocation and individual security selection. Our asset allocation strategy enables us to tactically shift our weightings to the various asset classes in order to capitalize on strengths or to reduce risk when we believe the investment environment to be vulnerable to downside movement. We also employ implementation and security selection strategies to help us take advantage of what we believe are the best risk/reward trade-offs in given market environments. During the 12-month reporting period, we maintained a mostly neutral stance in our asset allocations, choosing to keep asset class weightings at or near their benchmark levels in each portfolio along the glide path. We maintained this mostly neutral stance because we felt the global capital markets were becoming more susceptible to various macroeconomic risks. That said, we did have a slight overweight to equities during the period, particularly to those in the U.S. markets, and that strategic allocation decision was somewhat beneficial. A greater share of the funds’ positive performance came from the implementation of our investment strategies. For example, we derived solid results from security selection among large-capitalization stocks within 6 RetirementReady® Funds the portfolios. Currency strategies, which we used both to hedge foreign currency risks and to capitalize on the strength of the U.S. dollar, helped as well, although we have pared back our hedging strategy more recently. The portfolios also benefited from a quantitative overlay we used to help determine the most beneficial tactical moves to make with respect to large-cap versus small-cap stocks, domestic versus international holdings, equities versus fixed income, and the like. Our absolute return strategies were helpful as well, especially Absolute Return 500 and Absolute Return 700 Funds, which performed well and as they sought to deliver a targeted return with a specified level of volatility. What is the philosophy behind the funds’ glide-path strategy? The glide path governs the way that the funds’ allocations shift over time as investors progress toward their target retirement date. Early in the glide path, as investors are saving for their retirement decades in advance, the path favors large equity allocations in order to generate growth. While these larger equity positions can cause volatility, the extended time horizon allows for recovery from periodic downturns and the chance to benefit from the long-term upward trajectory of equity markets. Stock allocations gradually diminish over time in favor of less volatile assets, such as bonds, in order to protect capital as investors approach retirement. We also allocate a growing percentage to our absolute return suite of funds as an investor advances through the glide path. Our objective in this is to reduce market risk across all assets as an investor approaches retirement while delivering a more diverse set of risks and returns at the portfolio level. What is your outlook for the global investment environment? It’s a complicated outlook. U.S. economic growth appeared to rebound in the second quarter of 2015 following disappointing first-quarter results, and we believe U.S. gross domestic product may grow at a 2.5% to 3% annualized rate in the months to come. The Federal Reserve has indicated that it no longer wishes to give specific guidance on the timing of policy changes and has instead described its approach as being “data dependent.” With the U.S. economy appearing to be back on track and core inflation showing signs of reemerging, we think it likely that the central bank may implement its first rate increase in September2015. If the economy continues on a trajectory broadly similar to what we expect, we believe the Fed could hike rates again before year-end. While this is our current view, there are possible factors that could cause the Fed to delay, such as renewed dollar strength, coupled with an increase in market volatility in Europe and Asia beginning in August 2015. In any event, when the Fed does begin raising rates, we think it will proceed cautiously in an effort to avoid stoking excessive volatility in the financial markets. As of period-end, we are somewhat more cautious in our outlook for domestic equities. U.S. stock valuations were slightly above longer-term normalized levels, which may temper gains in the months ahead. In terms of earnings growth for U.S. corporations, we continue to believe that 2015 will be difficult, despite better-than-expected growth in RetirementReady® Funds 7 the first quarter. In our view, lower oil prices, wage pressures, and the strong U.S. dollar are likely to continue to weigh on future earnings. Once these headwinds diminish, we may see improvement in corporate profitability, perhaps as early as the final quarter of 2015. That said, we think U.S. equities still appear attractive relative to U.S. Treasuries and other investment-grade bonds, and they could continue to advance despite elevated valuations. In international equity markets, we expect economic data to continue to improve in Europe, the United Kingdom, and Japan, but we think emerging markets face a number of economic and market risks. We also think equity valuations in both Europe and Japan are more attractive than in other asset classes. In our view, the weaker euro and yen, as well as lower oil prices relative to 2014 levels, will continue to provide a boost to corporate profits overseas. In addition, we think that European quantitative easing and the pursuit of structural reforms in Japan will continue to help the markets, and that government-imposed regulatory changes and companies’ specific restructuring will also enhance the health of certain industries. Elsewhere, we have a more constructive outlook for high-yield bonds. Yields over Treasuries in the asset class have widened to attractive levels over cash, and flows into high-yield mutual funds have stabilized, helping to bolster the category’s technical backdrop. We have taken a more tactical approach with the funds’ interest-rate positioning, believing that longer-term interest rates will be range-bound over the next few months and seeking to capitalize on heightened volatility. Thank you, Bob, for your time and insights today. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. 8 RetirementReady® Funds The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts at Amherst. Bob joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; RobertJ. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS The People’s Bank of China devalued the Chinese yuan against the U.S. dollar on August11, 2015, sending global markets down. For the next two days the currency declined further, totaling its biggest drop in decades— 4.4%. The unexpected move to reset the reference value of the currency followed recent reports that China’s exports fell in July and producer prices continued their nearly four-year deflationary trend. Analysts concluded that these measures were driven by an attempt to boost exports and stimulate the economy. China’s growth rate in early 2015 declined from levels of previous quarters. Central bank leadership said the currency was not in a free fall, but that the bank was allowing the market to have more influence over the currency’s direction. Policymakers said the exchange rate would be based more on the currency’s trading performance than by government mandate. At the same time, some observers contend that the move sends a signal that global growth is weak to the U.S. Federal Reserve, as it considers when to raise interest rates. RetirementReady® Funds 9 Composition of the funds’ underlying investments Historically, each Putnam RetirementReady ® Fund invests, to varying degrees, in a variety of Putnam mutual funds. This section describes the goals and strategies of each of the underlying Putnam funds. For more information, please see the funds’ prospectus. Putnam Absolute Return 100, 300, 500, and 700 Funds Each fund pursues an “absolute return” strategy that seeks to earn a positive total return over a reasonable period of time (generally at least three years or more) regardless of market conditions or general market direction. Each fund seeks a return that exceeds that of U.S. Treasury bills by a targeted amount, plus a number of basis points specified in the fund’s name, on an annualized basis. For example, Absolute Return 500 Fund seeks to earn a total return of 500 basis points (or 5.00%) over the return on U.S. Treasury bills. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility, and expected returns. Putnam Dynamic Asset Allocation Equity Fund The fund’s portfolio invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide and is designed for investors seeking long-term growth. The fund typically allocates approximately 75% of its assets to investments in U.S. companies and 25% of its assets to international companies, but allocations may vary. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Growth Fund The fund’s portfolio invests mainly in equity securities (growth or value stocks or both) of U.S. and international companies of any size and is designed for investors seeking capital appreciation with moderate risk. The fund’s strategic equity weighting is 80% (the range is 65% to 95%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Balanced Fund The fund’s portfolio is diversified across stocks and bonds in global markets and is designed for investors seeking total return. The fund’s strategic equity allocation is 60% (the range is 45% to 75%), with the balance invested in bonds and money market instruments. The Portfolio Managers can adjust the allocations based on market conditions. Putnam Dynamic Asset Allocation Conservative Fund The fund’s globally diversified portfolio emphasizes bonds over stocks and is designed for investors who want to protect the value of their investment while receiving regular income and protection against inflation. The strategic fixed-income allocation is 70% (with a range of 55% to 85%), with the balance invested in stocks and money market instruments. The Portfolio Managers can adjust allocations based on market conditions. 10 RetirementReady® Funds Putnam Money Market Fund The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Allocations by fund as of 7/31/15 Underlying Putnam Fund Putnam RetirementReady 2055 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam Retirement Income Fund Lifestyle 1 Putnam Dynamic Asset Allocation Equity Fund 73.1% 62.3% 44.9% 22.7% 3.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Growth Fund 16.0% 26.5% 43.1% 62.8% 68.0% 37.2% 5.8% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Balanced Fund 0.0% 0.0% 0.0% 0.0% 7.9% 33.7% 52.1% 30.6% 4.5% 0.0% Putnam Dynamic Asset Allocation Conservative Fund 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 3.0% 18.5% 32.2% 34.0% Putnam Absolute Return 700Fund 7.6% 7.6% 7.6% 7.9% 10.1% 13.0% 13.7% 10.2% 2.2% 0.0% Putnam Absolute Return 500Fund 2.2% 2.2% 2.2% 3.1% 4.6% 5.8% 9.1% 17.8% 27.9% 30.3% Putnam Absolute Return 300Fund 0.0% 0.0% 0.0% 0.0% 0.9% 3.6% 7.4% 11.5% 19.0% 20.9% Putnam Absolute Return 0.6% 1.0% 1.8% 3.0% 2.5% 3.4% 4.5% 5.7% 8.3% 8.9% 100Fund Putnam Money Market Fund 0.5% 0.4% 0.4% 0.5% 2.4% 3.3% 4.4% 5.7% 5.9% 5.9% Percentages are based on net assets as of 7/31/15. Portfolio composition may vary over time. Due to rounding, percentages may not equal 100%. RetirementReady® Funds 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/15 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund* Life of fund 67.89% 58.23% 62.09% 60.09% 62.22% 62.22% 64.00% 58.26% 66.04% 69.90% Annual average 11.74 10.33 10.90 10.61 10.92 10.92 11.18 10.34 11.48 12.03 3 years 54.17 45.31 50.70 47.70 50.70 50.70 51.78 46.47 53.02 55.25 Annual average 15.52 13.26 14.65 13.88 14.65 14.65 14.92 13.57 15.23 15.79 1 year 9.56 3.26 8.81 3.99 8.81 7.85 9.05 5.23 9.34 9.89 2050 Fund† Annual average (life of fund) 6.67% 6.06% 6.05% 6.05% 5.87% 5.87% 6.13% 5.76% 6.40% 6.93% 10 years 78.38 68.12 67.95 67.95 65.43 65.43 69.56 63.62 73.87 82.78 Annual average 5.96 5.33 5.32 5.32 5.16 5.16 5.42 5.05 5.69 6.22 5 years 81.35 70.93 74.67 72.67 74.59 74.59 76.84 70.65 79.01 83.58 Annual average 12.64 11.32 11.80 11.54 11.79 11.79 12.08 11.28 12.35 12.92 3 years 53.44 44.62 49.98 46.98 49.96 49.96 51.06 45.77 52.32 54.56 Annual average 15.34 13.09 14.47 13.70 14.46 14.46 14.74 13.39 15.06 15.62 1 year 9.43 3.14 8.65 3.65 8.58 7.58 8.90 5.09 9.22 9.69 2045 Fund ‡ Annual average (life of fund) 6.70% 6.11% 6.11% 6.11% 5.90% 5.90% 6.17% 5.82% 6.44% 6.96% 10 years 78.53 68.27 68.14 68.14 65.63 65.63 69.81 63.87 74.11 82.96 Annual average 5.97 5.34 5.33 5.33 5.18 5.18 5.44 5.06 5.70 6.23 5 years 78.73 68.45 72.13 70.13 72.09 72.09 74.23 68.13 76.46 80.95 Annual average 12.32 10.99 11.47 11.21 11.47 11.47 11.74 10.95 12.03 12.59 3 years 51.44 42.73 48.09 45.09 48.09 48.09 49.12 43.90 50.23 52.55 Annual average 14.84 12.59 13.98 13.21 13.98 13.98 14.25 12.90 14.53 15.12 1 year 9.14 2.87 8.31 3.31 8.33 7.33 8.56 4.76 8.83 9.41 12 RetirementReady® Funds Fund performance Total return for periods ended 7/31/15 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2040 Fund ‡ Annual average (life of fund) 6.61% 6.03% 6.02% 6.02% 5.82% 5.82% 6.08% 5.73% 6.35% 6.88% 10 years 77.18 66.99 66.86 66.86 64.48 64.48 68.50 62.60 72.87 81.66 Annual average 5.89 5.26 5.25 5.25 5.10 5.10 5.36 4.98 5.63 6.15 5 years 75.29 65.21 68.92 66.92 68.89 68.89 71.02 65.04 73.15 77.53 Annual average 11.88 10.56 11.05 10.79 11.05 11.05 11.33 10.54 11.61 12.16 3 years 48.79 40.24 45.55 42.55 45.51 45.51 46.59 41.46 47.70 49.95 Annual average 14.16 11.93 13.33 12.54 13.32 13.32 13.60 12.26 13.88 14.46 1 year 8.65 2.41 7.92 2.92 7.91 6.91 8.16 4.37 8.45 8.96 2035 Fund Annual average (life of fund) 6.28% 5.70% 5.69% 5.69% 5.50% 5.50% 5.75% 5.40% 6.01% 6.55% 10 years 72.33 62.43 62.28 62.28 59.95 59.95 63.92 58.18 67.93 76.73 Annual average 5.59 4.97 4.96 4.96 4.81 4.81 5.07 4.69 5.32 5.86 5 years 68.72 59.02 62.45 60.45 62.50 62.50 64.51 58.75 66.65 70.81 Annual average 11.03 9.72 10.19 9.92 10.20 10.20 10.47 9.68 10.75 11.30 3 years 43.94 35.66 40.69 37.69 40.75 40.75 41.84 36.88 42.94 45.06 Annual average 12.91 10.70 12.05 11.25 12.07 12.07 12.36 11.03 12.65 13.20 1 year 8.07 1.85 7.28 2.28 7.30 6.30 7.54 3.77 7.86 8.35 2030 Fund Annual average (life of fund) 5.88% 5.30% 5.29% 5.29% 5.08% 5.08% 5.35% 5.00% 5.61% 6.13% 10 years 66.31 56.75 56.55 56.55 54.20 54.20 58.10 52.56 62.11 70.39 Annual average 5.22 4.60 4.58 4.58 4.43 4.43 4.69 4.31 4.95 5.47 5 years 60.33 51.11 54.41 52.41 54.43 54.43 56.34 50.87 58.30 62.28 Annual average 9.90 8.61 9.08 8.79 9.08 9.08 9.35 8.57 9.62 10.17 3 years 37.86 29.93 34.82 31.82 34.81 34.81 35.84 31.09 36.86 38.86 Annual average 11.30 9.12 10.47 9.65 10.47 10.47 10.75 9.44 11.03 11.56 1 year 7.53 1.35 6.71 1.71 6.68 5.68 6.99 3.24 7.22 7.76 2025 Fund Annual average (life of fund) 5.33% 4.75% 4.75% 4.75% 4.54% 4.54% 4.80% 4.45% 5.07% 5.59% 10 years 58.15 49.06 48.96 48.96 46.71 46.71 50.37 45.11 54.25 62.11 Annual average 4.69 4.07 4.07 4.07 3.91 3.91 4.16 3.79 4.43 4.95 5 years 50.96 42.28 45.47 43.47 45.38 45.38 47.23 42.07 49.10 52.88 Annual average 8.59 7.31 7.78 7.49 7.77 7.77 8.04 7.28 8.32 8.86 3 years 30.99 23.46 28.13 25.13 28.10 28.10 29.04 24.52 29.98 31.95 Annual average 9.42 7.28 8.61 7.76 8.60 8.60 8.87 7.58 9.13 9.68 1 year 6.72 0.58 5.91 0.91 5.90 4.90 6.16 2.45 6.42 6.92 RetirementReady® Funds 13 Fund performance Total return for periods ended 7/31/15 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2020 Fund Annual average (life of fund) 4.52% 3.94% 3.93% 3.93% 3.73% 3.73% 3.99% 3.65% 4.26% 4.77% 10 years 46.97 38.52 38.45 38.45 36.34 36.34 39.79 34.89 43.33 50.66 Annual average 3.93 3.31 3.31 3.31 3.15 3.15 3.41 3.04 3.67 4.18 5 years 40.31 32.24 35.15 33.15 35.09 35.09 36.81 32.02 38.57 42.09 Annual average 7.01 5.75 6.21 5.89 6.20 6.20 6.47 5.71 6.74 7.28 3 years 23.54 16.44 20.85 17.85 20.81 20.81 21.74 17.48 22.60 24.46 Annual average 7.30 5.20 6.52 5.63 6.50 6.50 6.78 5.52 7.03 7.57 1 year 5.44 –0.62 4.65 –0.35 4.63 3.63 4.93 1.25 5.17 5.72 2015 Fund Annual average (life of fund) 3.63% 3.06% 3.06% 3.06% 2.86% 2.86% 3.12% 2.78% 3.38% 3.90% 10 years 36.05 28.23 28.17 28.17 26.21 26.21 29.49 24.96 32.70 39.53 Annual average 3.13 2.52 2.51 2.51 2.35 2.35 2.62 2.25 2.87 3.39 5 years 29.43 21.98 24.77 22.77 24.68 24.68 26.24 21.82 27.84 31.06 Annual average 5.29 4.05 4.53 4.19 4.51 4.51 4.77 4.03 5.04 5.56 3 years 16.74 10.02 14.24 11.24 14.14 14.14 15.03 11.00 15.90 17.65 Annual average 5.29 3.24 4.54 3.62 4.51 4.51 4.78 3.54 5.04 5.57 1 year 3.85 –2.12 3.13 –1.87 3.07 2.07 3.33 –0.28 3.57 4.10 Retirement Income Fund Lifestyle 1 Annual average (life of fund) 3.19% 2.80% 2.61% 2.61% 2.42% 2.42% 2.77% 2.45% 2.93% 3.45% 10 years 34.60 29.21 26.73 26.73 24.88 24.88 29.29 25.09 31.23 37.99 Annual average 3.02 2.60 2.40 2.40 2.25 2.25 2.60 2.26 2.75 3.27 5 years 23.22 18.29 18.62 16.62 18.62 18.62 21.35 17.40 21.65 24.75 Annual average 4.26 3.42 3.47 3.12 3.47 3.47 3.95 3.26 4.00 4.52 3 years 13.89 9.33 11.32 8.32 11.30 11.30 12.99 9.32 13.04 14.77 Annual average 4.43 3.02 3.64 2.70 3.63 3.63 4.16 3.01 4.17 4.70 1 year 3.52 –0.62 2.68 –2.32 2.68 1.68 3.18 –0.17 3.26 3.78 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. The maximum sales charges for Retirement Income Fund Lifestyle 1 class A and M shares are 4.00% and 3.25%, respectively. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, these funds had expense limitations, without which returns would have been lower. For the funds with eight years of performance, class B share performance reflects conversion to class A shares after eight years. * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. 14 RetirementReady® Funds Comparative index returns For periods ended 7/31/15 Barclays U.S. S&P 500 Index Aggregate Bond Index Annual average (life of fund) (since 11/1/04)* 8.18% 4.44% Annual average (life of fund) (since 5/2/05)** 8.25 4.56 Life of fund 96.57 16.11 Annual average (since 11/30/10)† 15.58 3.25 10 years 110.43 56.88 Annual average 7.72 4.61 5 years 112.26 17.47 Annual average 16.24 3.27 3 years 62.55 4.87 Annual average 17.58 1.60 1 year 11.21 2.82 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Inception date of all Putnam RetirementReady Funds with the exception of the 2050 and 2055 Fund. ** Inception date of Putnam RetirementReady 2050 Fund. † Inception date of Putnam RetirementReady 2055 Fund. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $16,209 ($16,009 after contingent deferred sales charge) and $16,222 (contingent deferred sales charge no longer applies). A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,826. A $10,000 investment in the fund’s class R and Y shares would have been valued at $16,604 and $16,990, respectively. See first page of performance section for performance calculation method. RetirementReady® Funds 15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $16,795 and $16,543, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,362. A $10,000 investment in the fund’s class R and Y shares would have been valued at $17,387 and $18,278, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $16,814 and $16,563, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,387. A $10,000 investment in the fund’s class R and Y shares would have been valued at $17,411 and $18,296, respectively. See first page of performance section for performance calculation method. 16 RetirementReady® Funds Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $16,686 and $16,448, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,260. A $10,000 investment in the fund’s class R and Y shares would have been valued at $17,287 and $18,166, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $16,228 and $15,995, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,818. A $10,000 investment in the fund’s class R and Y shares would have been valued at $16,793 and $17,673, respectively. See first page of performance section for performance calculation method. RetirementReady® Funds 17 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,655 and $15,420, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,256. A $10,000 investment in the fund’s class R and Y shares would have been valued at $16,211 and $17,039, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $14,896 and $14,671, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,511. A $10,000 investment in the fund’s class R and Y shares would have been valued at $15,425 and $16,211, respectively. See first page of performance section for performance calculation method. 18 RetirementReady® Funds Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $13,845 and $13,634, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,489. A $10,000 investment in the fund’s class R and Y shares would have been valued at $14,333 and $15,066, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $12,817 and $12,621, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,496. A $10,000 investment in the fund’s class R and Y shares would have been valued at $13,270 and $13,953, respectively. See first page of performance section for performance calculation method. RetirementReady® Funds 19 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $12,673 and $12,488, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $12,509. A $10,000 investment in the fund’s class R and Y shares would have been valued at $13,123 and $13,799, respectively. See first page of performance section for performance calculation method. Fund price and distribution information For the 12-month period ended 7/31/15 2055 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.612 $0.534 $0.544 $0.535 $0.594 $0.633 Capital gains Long-term gains 0.241 0.241 0.241 0.241 0.241 0.241 Short-term gains 0.648 0.648 0.648 0.648 0.648 0.648 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $12.02 $12.75 $11.93 $11.83 $11.98 $12.41 $11.98 $12.06 7/31/15 11.60 12.31 11.50 11.38 11.58 12.00 11.55 11.66 2050 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.864 $0.731 $0.748 $0.793 $0.817 $0.892 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $16.99 $18.03 $16.76 $16.64 $17.14 $17.76 $16.72 $17.05 7/31/15 17.69 18.77 17.45 17.29 17.84 18.49 17.41 17.77 20 RetirementReady® Funds Fund price and distribution information For the 12-month period ended 7/31/15 cont. 2045 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.963 $0.827 $0.865 $0.896 $0.912 $1.000 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $18.86 $20.01 $17.31 $17.38 $18.36 $19.03 $19.25 $22.25 7/31/15 19.58 20.77 17.89 17.93 19.00 19.69 20.00 23.30 2040 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.985 $0.796 $0.849 $0.896 $0.916 $1.016 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $20.51 $21.76 $19.01 $18.83 $19.37 $20.07 $20.98 $23.75 7/31/15 21.26 22.56 19.69 19.44 20.02 20.75 21.80 24.82 2035 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.768 $0.628 $0.670 $0.659 $0.715 $0.810 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $20.66 $21.92 $19.07 $19.08 $19.92 $20.64 $19.85 $23.84 7/31/15 21.53 22.84 19.81 19.78 20.74 21.49 20.67 24.99 2030 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.487 $0.319 $0.353 $0.369 $0.428 $0.523 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $20.35 $21.59 $19.35 $19.36 $19.75 $20.47 $19.28 $23.09 7/31/15 21.38 22.68 20.32 20.29 20.75 21.50 20.23 24.34 RetirementReady® Funds 21 Fund price and distribution information For the 12-month period ended 7/31/15 cont. 2025 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.268 $0.126 $0.133 $0.172 $0.221 $0.314 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $20.62 $21.88 $19.28 $19.27 $19.57 $20.28 $19.28 $20.72 7/31/15 21.73 23.06 20.29 20.27 20.60 21.35 20.29 21.83 2020 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.216 $0.052 $0.099 $0.117 $0.161 $0.246 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $18.40 $19.52 $17.68 $17.74 $18.05 $18.70 $17.69 $20.49 7/31/15 19.18 20.35 18.45 18.46 18.82 19.50 18.44 21.41 2015 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.240 $0.103 $0.104 $0.140 $0.188 $0.275 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $18.00 $19.10 $17.40 $17.42 $17.76 $18.40 $17.37 $18.05 7/31/15 18.45 19.58 17.84 17.85 18.21 18.87 17.80 18.51 22 RetirementReady® Funds Fund price and distribution information For the 12-month period ended 7/31/15 cont. Retirement Income Fund Lifestyle 1 Distributions Class A Class B Class C Class M Class R Class Y Number 12 1 1 12 12 12 Income $0.410 $0.332 $0.332 $0.364 $0.365 $0.457 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $17.49 $18.22 $17.32 $17.36 $17.54 $18.13 $17.48 $17.55 7/31/15 17.69 18.43 17.45 17.49 17.73 18.33 17.68 17.75 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares for all funds except Retirement Income Fund Lifestyle 1, for which the rates are 4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/15 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund * Life of fund 65.86% 56.32% 60.26% 58.26% 60.22% 60.22% 62.02% 56.35% 64.02% 67.72% Annual average 11.67 10.24 10.84 10.54 10.83 10.83 11.10 10.24 11.40 11.94 3 years 53.89 45.04 50.55 47.55 50.56 50.56 51.51 46.20 52.89 55.00 Annual average 15.45 13.20 14.61 13.84 14.61 14.61 14.85 13.50 15.20 15.73 1 year 6.38 0.26 5.63 0.95 5.51 4.57 5.79 2.09 6.15 6.54 2050 Fund † Annual average (life of fund) 6.60% 5.98% 5.97% 5.97% 5.80% 5.80% 6.06% 5.69% 6.33% 6.86% 10 years 82.99 72.47 72.29 72.29 69.71 69.71 73.94 67.85 78.33 87.52 Annual average 6.23 5.60 5.59 5.59 5.43 5.43 5.69 5.32 5.96 6.49 5 years 91.34 80.34 84.15 82.15 84.18 84.18 86.63 80.10 88.89 93.65 Annual average 13.86 12.52 12.99 12.74 12.99 12.99 13.29 12.49 13.56 14.13 3 years 53.24 44.43 49.74 46.74 49.79 49.79 50.94 45.66 52.07 54.36 Annual average 15.29 13.04 14.40 13.64 14.42 14.42 14.71 13.36 15.00 15.57 1 year 6.19 0.09 5.40 0.40 5.36 4.36 5.65 1.95 5.94 6.46 RetirementReady® Funds 23 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/15 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2045 Fund ‡ Annual average (life of fund) 6.64% 6.05% 6.04% 6.04% 5.84% 5.84% 6.11% 5.75% 6.37% 6.90% 10 years 83.22 72.69 72.57 72.57 69.98 69.98 74.33 68.23 78.68 87.77 Annual average 6.24 5.62 5.61 5.61 5.45 5.45 5.72 5.34 5.98 6.50 5 years 88.44 77.61 81.53 79.53 81.54 81.54 83.75 77.31 86.13 90.75 Annual average 13.51 12.17 12.67 12.42 12.67 12.67 12.94 12.14 13.23 13.79 3 years 51.48 42.77 48.02 45.02 48.01 48.01 49.20 43.98 50.28 52.56 Annual average 14.85 12.60 13.97 13.19 13.96 13.96 14.27 12.92 14.54 15.12 1 year 6.01 –0.09 5.16 0.16 5.19 4.19 5.47 1.77 5.71 6.24 2040 Fund ‡ Annual average (life of fund) 6.55% 5.96% 5.95% 5.95% 5.76% 5.76% 6.02% 5.67% 6.30% 6.82% 10 years 81.86 71.40 71.18 71.18 68.78 68.78 72.93 66.87 77.44 86.40 Annual average 6.16 5.54 5.52 5.52 5.37 5.37 5.63 5.25 5.90 6.43 5 years 84.60 73.99 77.75 75.75 77.74 77.74 79.91 73.62 82.26 86.86 Annual average 13.04 11.71 12.19 11.94 12.19 12.19 12.46 11.67 12.76 13.32 3 years 48.94 40.38 45.72 42.72 45.67 45.67 46.77 41.63 47.85 50.05 Annual average 14.20 11.97 13.37 12.59 13.36 13.36 13.64 12.30 13.92 14.48 1 year 5.57 –0.50 4.84 –0.16 4.85 3.85 5.07 1.39 5.39 5.86 2035 Fund Annual average (life of fund) 6.22% 5.64% 5.63% 5.63% 5.44% 5.44% 5.70% 5.34% 5.95% 6.49% 10 years 76.51 66.36 66.16 66.16 63.82 63.82 67.90 62.03 71.96 81.04 Annual average 5.85 5.22 5.21 5.21 5.06 5.06 5.32 4.94 5.57 6.12 5 years 76.97 66.79 70.63 68.63 70.44 70.44 72.69 66.64 74.88 79.31 Annual average 12.09 10.77 11.28 11.02 11.25 11.25 11.55 10.75 11.83 12.39 3 years 44.16 35.87 41.10 38.10 40.98 40.98 42.10 37.13 43.13 45.35 Annual average 12.96 10.76 12.16 11.36 12.13 12.13 12.43 11.10 12.70 13.28 1 year 5.13 –0.91 4.39 –0.61 4.35 3.35 4.61 0.95 4.87 5.42 2030 Fund Annual average (life of fund) 5.81% 5.22% 5.21% 5.21% 5.02% 5.02% 5.28% 4.93% 5.54% 6.07% 10 years 69.83 60.07 59.84 59.84 57.51 57.51 61.49 55.84 65.56 74.06 Annual average 5.44 4.82 4.80 4.80 4.65 4.65 4.91 4.54 5.17 5.70 5 years 67.10 57.49 60.98 58.98 60.97 60.97 62.94 57.24 65.08 69.22 Annual average 10.81 9.51 9.99 9.72 9.99 9.99 10.26 9.47 10.54 11.09 3 years 38.13 30.19 35.12 32.12 35.10 35.10 36.07 31.30 37.10 39.16 Annual average 11.37 9.19 10.55 9.73 10.55 10.55 10.81 9.50 11.09 11.65 1 year 4.68 –1.34 3.94 –1.06 3.91 2.91 4.17 0.52 4.43 4.97 24 RetirementReady® Funds Fund performance as of most recent calendar quarter Total return for periods ended 6/30/15 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2025 Fund Annual average (life of fund) 5.26% 4.68% 4.67% 4.67% 4.47% 4.47% 4.73% 4.38% 5.00% 5.52% 10 years 61.19 51.93 51.84 51.84 49.51 49.51 53.24 47.88 57.18 65.24 Annual average 4.89 4.27 4.27 4.27 4.10 4.10 4.36 3.99 4.63 5.15 5 years 55.96 46.99 50.21 48.21 50.16 50.16 52.06 46.74 54.05 57.92 Annual average 9.30 8.01 8.48 8.19 8.47 8.47 8.74 7.97 9.03 9.57 3 years 31.32 23.77 28.35 25.35 28.38 28.38 29.26 24.73 30.29 32.28 Annual average 9.51 7.37 8.68 7.82 8.68 8.68 8.93 7.64 9.22 9.77 1 year 4.18 –1.81 3.37 –1.63 3.35 2.35 3.60 –0.02 3.86 4.43 2020 Fund Annual average (life of fund) 4.45% 3.87% 3.86% 3.86% 3.67% 3.67% 3.93% 3.58% 4.19% 4.71% 10 years 49.40 40.81 40.76 40.76 38.59 38.59 42.07 37.09 45.67 53.10 Annual average 4.10 3.48 3.48 3.48 3.32 3.32 3.57 3.21 3.83 4.35 5 years 43.68 35.42 38.29 36.29 38.39 38.39 40.05 35.14 41.88 45.43 Annual average 7.52 6.25 6.70 6.39 6.71 6.71 6.97 6.21 7.25 7.78 3 years 24.01 16.88 21.16 18.16 21.26 21.26 22.13 17.85 23.00 24.93 Annual average 7.44 5.34 6.61 5.72 6.64 6.64 6.89 5.63 7.14 7.70 1 year 3.33 –2.61 2.48 –2.52 2.57 1.57 2.79 –0.81 3.04 3.57 2015 Fund Annual average (life of fund) 3.58% 3.01% 3.00% 3.00% 2.81% 2.81% 3.07% 2.73% 3.33% 3.84% 10 years 37.76 29.84 29.77 29.77 27.82 27.82 31.11 26.52 34.35 41.32 Annual average 3.26 2.65 2.64 2.64 2.49 2.49 2.75 2.38 3.00 3.52 5 years 31.47 23.91 26.70 24.70 26.68 26.68 28.25 23.76 29.89 33.20 Annual average 5.62 4.38 4.85 4.51 4.84 4.84 5.10 4.36 5.37 5.90 3 years 17.29 10.54 14.72 11.72 14.76 14.76 15.57 11.53 16.46 18.20 Annual average 5.46 3.40 4.68 3.76 4.69 4.69 4.94 3.70 5.21 5.73 1 year 2.27 –3.61 1.50 –3.50 1.51 0.51 1.74 –1.82 2.00 2.52 RetirementReady® Funds 25 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/15 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Retirement Income Fund Lifestyle 1 Annual average (life of fund) 3.14% 2.74% 2.56% 2.56% 2.37% 2.37% 2.71% 2.40% 2.88% 3.39% 10 years 34.40 29.02 26.57 26.57 24.75 24.75 29.09 24.90 31.06 37.73 Annual average 3.00 2.58 2.38 2.38 2.24 2.24 2.59 2.25 2.74 3.25 5 years 23.86 18.91 19.26 17.26 19.25 19.25 21.95 17.99 22.31 25.32 Annual average 4.37 3.52 3.59 3.24 3.58 3.58 4.05 3.36 4.11 4.62 3 years 14.38 9.80 11.86 8.86 11.83 11.83 13.48 9.79 13.53 15.19 Annual average 4.58 3.17 3.81 2.87 3.80 3.80 4.31 3.16 4.32 4.83 1 year 2.06 –2.03 1.33 –3.64 1.27 0.28 1.79 –1.52 1.80 2.32 * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. See the discussion following the fund performance tables on page 12 for information about the calculation of fundperformance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Net expenses for the fiscal year ended 7/31/14* 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Total annual operating expenses for the fiscal year ended 7/31/14 4.41% 5.16% 5.16% 4.91% 4.66% 4.16% Annualized expense ratio for the six-month period ended 7/31/15† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 26 RetirementReady® Funds Expense ratios cont. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2050 Fund Net expenses for the fiscal year ended 7/31/14* 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Total annual operating expenses for the fiscal year ended 7/31/14 1.69% 2.44% 2.44% 2.19% 1.94% 1.44% Annualized expense ratio for the six-month period ended 7/31/15† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2045 Fund Net expenses for the fiscal year ended 7/31/14* 1.19% 1.94% 1.94% 1.69% 1.44% 0.94% Total annual operating expenses for the fiscal year ended 7/31/14 1.64% 2.39% 2.39% 2.14% 1.89% 1.39% Annualized expense ratio for the six-month period ended 7/31/15† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2040 Fund Net expenses for the fiscal year ended 7/31/14* 1.13% 1.88% 1.88% 1.63% 1.38% 0.88% Total annual operating expenses for the fiscal year ended 7/31/14 1.48% 2.23% 2.23% 1.98% 1.73% 1.23% Annualized expense ratio for the six-month period ended 7/31/15† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2035 Fund Net expenses for the fiscal year ended 7/31/14* 1.06% 1.81% 1.81% 1.56% 1.31% 0.81% Total annual operating expenses for the fiscal year ended 7/31/14 1.33% 2.08% 2.08% 1.83% 1.58% 1.08% Annualized expense ratio for the six-month period ended 7/31/15† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2030 Fund Net expenses for the fiscal year ended 7/31/14* 1.02% 1.77% 1.77% 1.52% 1.27% 0.77% Total annual operating expenses for the fiscal year ended 7/31/14 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 7/31/15† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2025 Fund Net expenses for the fiscal year ended 7/31/14* 0.98% 1.73% 1.73% 1.48% 1.23% 0.73% Total annual operating expenses for the fiscal year ended 7/31/14 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Annualized expense ratio for the six-month period ended 7/31/15† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2020 Fund Net expenses for the fiscal year ended 7/31/14* 0.96% 1.71% 1.71% 1.46% 1.21% 0.71% Total annual operating expenses for the fiscal year ended 7/31/14 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Annualized expense ratio for the six-month period ended 7/31/15† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2015 Fund Net expenses for the fiscal year ended 7/31/14* 0.93% 1.68% 1.68% 1.43% 1.18% 0.68% Total annual operating expenses for the fiscal year ended 7/31/14 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 7/31/15† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% RetirementReady® Funds 27 Class A Class B Class C Class M Class R Class Y Putnam Retirement Income Fund Lifestyle 1 Net expenses for the fiscal year ended 7/31/14* 0.92% 1.67% 1.67% 1.17% 1.17% 0.67% Total annual operating expenses for the fiscal year ended 7/31/14 1.29% 2.04% 2.04% 1.54% 1.54% 1.04% Annualized expense ratio for the six-month period ended 7/31/15† 0.25% 1.00% 1.00% 0.50% 0.50% 0.00% Fiscal year expense information in this table is taken from the most recent prospectus, is subject to change, and differs from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Prospectus expense information also includes the impact of acquired fund fees and expense in which each fund invests (see table below), which are not included in financial highlights or annualized expense ratios. Putnam RetirementReady 2055 Fund 1.02% Putnam RetirementReady 2050 Fund 0.99% Putnam RetirementReady 2045 Fund 0.94% Putnam RetirementReady 2040 Fund 0.88% Putnam RetirementReady 2035 Fund 0.81% Putnam RetirementReady 2030 Fund 0.77% Putnam RetirementReady 2025 Fund 0.73% Putnam RetirementReady 2020 Fund 0.71% Putnam RetirementReady 2015 Fund 0.68% Putnam Retirement Income Fund Lifestyle 1 0.67% * Reflects Putnam Management’s decision to contractually limit expenses through 11/30/15. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one year data in the financial highlights. Excludes the expense ratio of the underlying Putnam mutual funds. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each fund from February 1, 2015 to July 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Expenses paid per $1,000*† $1.27 $5.08 $5.08 $3.81 $2.55 — Ending value (after expenses) $1,053.60 $1,049.30 $1,049.80 $1,050.80 $1,052.90 $1,055.20 Putnam RetirementReady 2050 Fund Expenses paid per $1,000*† $1.27 $5.08 $5.08 $3.81 $2.54 — Ending value (after expenses) $1,052.30 $1,048.70 $1,047.90 $1,049.40 $1,051.30 $1,053.30 Putnam RetirementReady 2045 Fund Expenses paid per $1,000*† $1.27 $5.07 $5.07 $3.81 $2.54 — Ending value (after expenses) $1,049.90 $1,046.20 $1,046.10 $1,046.80 $1,048.20 $1,051.00 Putnam RetirementReady 2040 Fund Expenses paid per $1,000*† $1.27 $5.06 $5.06 $3.80 $2.54 — Ending value (after expenses) $1,046.30 $1,042.40 $1,042.40 $1,043.80 $1,045.10 $1,047.70 Putnam RetirementReady 2035 Fund Expenses paid per $1,000*† $1.26 $5.05 $5.05 $3.79 $2.53 — Ending value (after expenses) $1,040.60 $1,036.60 $1,036.70 $1,038.00 $1,039.70 $1,042.10 28 RetirementReady® Funds Putnam RetirementReady 2030 Fund Expenses paid per $1,000*† $1.26 $5.03 $5.03 $3.78 $2.52 — Ending value (after expenses) $1,033.80 $1,029.90 $1,029.90 $1,031.30 $1,032.10 $1,034.90 Putnam RetirementReady 2025 Fund Expenses paid per $1,000*† $1.26 $5.02 $5.02 $3.76 $2.51 — Ending value (after expenses) $1,026.50 $1,022.70 $1,022.70 $1,023.90 $1,025.30 $1,027.30 Putnam RetirementReady 2020 Fund Expenses paid per $1,000*† $1.25 $4.99 $4.99 $3.75 $2.50 — Ending value (after expenses) $1,018.00 $1,014.30 $1,014.30 $1,015.70 $1,016.50 $1,019.00 Putnam RetirementReady 2015 Fund Expenses paid per $1,000*† $1.25 $4.98 $4.97 $3.73 $2.49 — Ending value (after expenses) $1,009.90 $1,006.80 $1,006.20 $1,007.70 $1,009.10 $1,011.50 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.25 $4.97 $4.97 $2.49 $2.49 — Ending value (after expenses) $1,009.00 $1,005.20 $1,005.20 $1,007.70 $1,007.80 $1,010.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the expenses you paid for the six months ended July 31, 2015, use the following calculation method. To find the value of your investment on February 1, 2015, call Putnam at1-800-225-1581. RetirementReady® Funds 29 Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in each of the RetirementReady Funds with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund, 2050 Fund, 2045 Fund 2040 Fund, 2035 Fund, 2030 Fund 2025 Fund, 2020 Fund, 2015 Fund Expenses paid per $1,000*† $1.25 $5.01 $5.01 $3.76 $2.51 — Ending value (after expenses) $1,023.55 $1,019.84 $1,019.84 $1,021.08 $1,022.32 $1,024.79 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.25 $5.01 $5.01 $2.51 $2.51 — Ending value (after expenses) $1,023.55 $1,019.84 $1,019.84 $1,022.32 $1,022.32 $1,024.79 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 30 RetirementReady® Funds Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares (4.00% for class A shares and 3.25% for class M shares of Retirement Income Fund Lifestyle 1). Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (Europe, Australasia, Far East) (ND) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the United States and Canada. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. RetirementReady® Funds 31 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2015, Putnam employees had approximately $517,000,000 and the Trustees had approximately $141,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 32 RetirementReady® Funds Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. RetirementReady® Funds 33 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 34 RetirementReady® Funds fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees considered your fund’s management fee schedule and considered that, although the fund pays no management fee to Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees also reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under their management contracts, the underlying Putnam funds in which your fund invests have the benefit of breakpoints in their management fee schedules that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. Some of the underlying Putnam funds’ management contracts also provide for performance fees. The Trustees concluded that the fee schedules in effect for the underlying Putnam funds in which your fund invests represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense RetirementReady® Funds 35 ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. In addition, Putnam Management will reimburse all other expenses of your fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) through at least November 30, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the following quintiles in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. Total expenses (quintile) Putnam RetirementReady 2055 Fund (“2055 Fund”) 5th Putnam RetirementReady 2050 Fund (“2050 Fund”) 5th Putnam RetirementReady 2045 Fund (“2045 Fund”) 4th Putnam RetirementReady 2040 Fund (“2040 Fund”) 4th Putnam RetirementReady 2035 Fund (“2035 Fund”) 4th Putnam RetirementReady 2030 Fund (“2030 Fund”) 3rd Putnam RetirementReady 2025 Fund (“2025 Fund”) 3rd Putnam RetirementReady 2020 Fund (“2020 Fund”) 3rd Putnam RetirementReady 2015 Fund (“2015 Fund”) 3rd Putnam Retirement Income Fund Lifestyle 1 (“Lifestyle 1 Fund”) 4th (Total expenses reflect the fees and expenses borne directly by the Putnam RetirementReady® Funds and the competitive funds included in the custom Lipper peer groups, as well as the underlying funds’ net fees and expenses, which the Putnam RetirementReady® Funds and the funds included in the custom Lipper peer groups bear indirectly.) In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided 36 RetirementReady® Funds to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The RetirementReady® Funds 37 Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of the Lifestyle 1 Fund, the Trustees considered that the fund’s class A shares gross return was positive over the one-year, three-year, and five-year periods ended December 31, 2014. In the case of the 2055 Fund (which commenced operations on November 30, 2010 and had a track record of only forty-nine months), the Trustees considered that the fund’s class A share gross return was positive and exceeded the return of its benchmark over the one-year and three-year periods ended December 31, 2014. In the case of each of the other Putnam RetirementReady® Funds, the Trustees considered information about the fund’s total return and its performance relative to its benchmark for the one-year, three-year, and five-year periods ended December 31, 2014. Over each of those periods, each fund’s class A share gross return was positive and exceeded the return of its benchmark. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for any of the Putnam RetirementReady® Funds. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. 38 RetirementReady® Funds Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. RetirementReady® Funds 39 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 40 RetirementReady® Funds Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam RetirementReady® Funds: In our opinion, the accompanying statements of assets and liabilities, including the portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the funds constituting the Putnam RetirementReady Funds (Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund, Putnam Retirement Income Fund Lifestyle 1) (collectively, the “funds”) at July 31, 2015, and the results of each of their operations, the changes in each of their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the funds’ management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2015 by correspondence with the transfer agent, provide a reasonable basis for ouropinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 11, 2015 RetirementReady® Funds 41 The funds’ portfolios 7/31/15 Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.4%)* Putnam Absolute Return 100 Fund Class Y ††† 3,100 $31,467 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 10,061 117,611 Putnam Absolute Return 700 Fund Class Y ††† 31,911 403,037 Total Absolute Return Funds (cost $546,857) Asset Allocation Funds (89.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 322,213 3,895,552 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 51,212 849,600 Total Asset Allocation Funds (cost $4,762,559) Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A ††† 24,109 $24,109 Total Fixed Income Funds (cost $24,109) Total Investments (cost $5,333,525) * Percentages indicated are based on net assets of $5,320,156 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.8%)* Putnam Absolute Return 100 Fund Class Y ††† 25,617 $260,012 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 49,863 582,896 Putnam Absolute Return 700 Fund Class Y ††† 158,134 1,997,232 Total Absolute Return Funds (cost $2,811,561) Asset Allocation Funds (88.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 1,359,161 16,432,261 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 420,401 6,974,446 Total Asset Allocation Funds (cost $23,390,431) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 116,808 $116,808 Total Fixed Income Funds (cost $116,808) Total Investments (cost $26,318,800) * Percentages indicated are based on net assets of $26,358,066 42 RetirementReady® Funds The funds’ portfolios 7/31/15 cont. Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.6%)* Putnam Absolute Return 100 Fund Class Y ††† 54,684 $555,042 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 59,135 691,293 Putnam Absolute Return 700 Fund Class Y ††† 187,544 2,368,679 Total Absolute Return Funds (cost $3,571,888) Asset Allocation Funds (88.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 1,161,532 14,042,927 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 810,799 13,451,150 Total Asset Allocation Funds (cost $27,212,574) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 138,172 $138,172 Total Fixed Income Funds (cost $138,172) Total Investments (cost $30,922,634) * Percentages indicated are based on net assets of $31,240,704 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (14.0%)* Putnam Absolute Return 100 Fund Class Y ††† 190,302 $1,931,564 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 173,866 2,032,492 Putnam Absolute Return 700 Fund Class Y ††† 406,899 5,139,140 Total Absolute Return Funds (cost $9,029,264) Asset Allocation Funds (85.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 1,225,135 14,811,887 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 2,469,012 40,960,909 Total Asset Allocation Funds (cost $55,821,733) Fixed Income Funds (0.4%) Putnam Money Market Fund Class A ††† 290,121 $290,121 Total Fixed Income Funds (cost $290,121) Total Investments (cost $65,141,118) * Percentages indicated are based on net assets of $65,152,918 RetirementReady® Funds43 The funds’ portfolios 7/31/15 cont. Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (18.1%)* Putnam Absolute Return 100 Fund Class Y ††† 139,776 $1,418,730 Putnam Absolute Return 300 Fund Class Y ††† 49,677 512,175 Putnam Absolute Return 500 Fund Class Y ††† 227,554 2,660,102 Putnam Absolute Return 700 Fund Class Y ††† 460,185 5,812,133 Total Absolute Return Funds (cost $10,304,364) Asset Allocation Funds (79.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 304,839 $4,545,148 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 171,347 2,071,584 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 2,353,722 39,048,243 Total Asset Allocation Funds (cost $45,249,865) Fixed Income Funds (2.4%)* Putnam Money Market Fund Class A ††† 1,393,368 $1,393,368 Total Fixed Income Funds (cost $1,393,368) Total Investments (cost $56,947,597) * Percentages indicated are based on net assets of $57,449,522 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (25.8%)* Putnam Absolute Return 100 Fund Class Y ††† 320,560 $3,253,687 Putnam Absolute Return 300 Fund Class Y ††† 335,065 3,454,519 Putnam Absolute Return 500 Fund Class Y ††† 483,620 5,653,517 Putnam Absolute Return 700 Fund Class Y ††† 1,000,540 12,636,818 Total Absolute Return Funds (cost $24,806,889) Asset Allocation Funds (70.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 2,192,402 $32,688,707 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 2,171,048 36,017,681 Total Asset Allocation Funds (cost $68,667,600) Fixed Income Funds (3.3%)* Putnam Money Market Fund Class A ††† 3,211,183 $3,211,183 Total Fixed Income Funds (cost $3,211,183) Total Investments (cost $96,685,672) * Percentages indicated are based on net assets of $96,895,725 44 RetirementReady® Funds The funds’ portfolios 7/31/15 cont. Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (34.7%)* Putnam Absolute Return 100 Fund Class Y ††† 273,620 $2,777,243 Putnam Absolute Return 300 Fund Class Y ††† 450,247 4,642,048 Putnam Absolute Return 500 Fund Class Y ††† 484,256 5,660,953 Putnam Absolute Return 700 Fund Class Y ††† 680,762 8,598,021 Total Absolute Return Funds (cost $21,687,601) Asset Allocation Funds (60.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 2,186,738 $32,604,260 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 171,712 1,873,382 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 218,379 3,622,910 Total Asset Allocation Funds (cost $37,935,309) Fixed Income Funds (4.4%)* Putnam Money Market Fund Class A ††† 2,749,163 $2,749,163 Total Fixed Income Funds (cost $2,749,163) Total Investments (cost $62,372,073) *Percentages indicated are based on net assets of $62,514,459 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (45.3%)* Putnam Absolute Return 100 Fund Class Y ††† 482,729 $4,899,700 Putnam Absolute Return 300 Fund Class Y ††† 953,182 9,827,310 Putnam Absolute Return 500 Fund Class Y ††† 1,303,163 15,233,981 Putnam Absolute Return 700 Fund Class Y ††† 691,757 8,736,892 Total Absolute Return Funds (cost $38,489,001) Asset Allocation Funds (49.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 1,752,206 $26,125,385 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 1,449,332 15,812,207 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $41,989,618) Fixed Income Funds (5.7%)* Putnam Money Market Fund Class A ††† 4,860,261 $4,860,261 Total Fixed Income Funds (cost $4,860,261) Total Investments (cost $85,338,880) * Percentages indicated are based on net assets of $85,476,096 RetirementReady® Funds 45 The funds’ portfolios 7/31/15 cont. Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (57.5%)* Putnam Absolute Return 100 Fund Class Y ††† 388,503 $3,943,303 Putnam Absolute Return 300 Fund Class Y ††† 872,011 8,990,434 Putnam Absolute Return 500 Fund Class Y ††† 1,133,459 13,250,139 Putnam Absolute Return 700 Fund Class Y ††† 83,748 1,057,740 Total Absolute Return Funds (cost $27,116,999) Asset Allocation Funds (36.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 143,660 $2,141,970 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 1,397,542 15,247,186 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $17,390,428) Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A ††† 2,797,162 $2,797,162 Total Fixed Income Funds (cost $2,797,162) Total Investments (cost $47,304,589) * Percentages indicated are based on net assets of $47,417,490 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (60.1%)* Putnam Absolute Return 100 Fund Class Y ††† 189,223 $1,920,614 Putnam Absolute Return 300 Fund Class Y ††† 435,945 4,494,590 Putnam Absolute Return 500 Fund Class Y ††† 558,276 6,526,249 Putnam Absolute Return 700 Fund Class Y ††† — — Total Absolute Return Funds (cost $13,049,898) Asset Allocation Funds (34.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 672,995 7,342,378 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $7,377,521) Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A ††† 1,269,568 $1,269,568 Total Fixed Income Funds (cost $1,269,568) Total Investments (cost $21,696,987) * Percentages indicated are based on net assets of $21,548,192 46 RetirementReady® Funds Notes to the funds’ portfolios Unless noted otherwise, the notes to the funds’ portfolios are for the close of each fund’s reporting period, which ran from August 1, 2014 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. ††† Affiliated Company (Note 5). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined asfollows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds’ net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $5,321,376 $— $— $5,321,376 Putnam RetirementReady 2050 Fund 26,363,655 — — 26,363,655 Putnam RetirementReady 2045 Fund 31,247,263 — — 31,247,263 Putnam RetirementReady 2040 Fund 65,166,113 — — 65,166,113 Putnam RetirementReady 2035 Fund 57,461,483 — — 57,461,483 Putnam RetirementReady 2030 Fund 96,916,112 — — 96,916,112 Putnam RetirementReady 2025 Fund 62,527,980 — — 62,527,980 Putnam RetirementReady 2020 Fund 85,495,736 — — 85,495,736 Putnam RetirementReady 2015 Fund 47,427,934 — — 47,427,934 Putnam Retirement Income Fund Lifestyle 1 21,553,399 — — 21,553,399 The accompanying notes are an integral part of these financial statements. RetirementReady® Funds 47 Statements of assets and liabilities 7/31/15 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready ASSETS 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $5,321,376 $26,363,655 $31,247,263 $65,166,113 $57,461,483 Receivable for income distributions from underlying Putnam Fund shares — 1 1 2 12 Receivable for shares of the fund sold 13,015 78,652 160,919 369,666 51,632 Receivable for investments sold 14,056 116,216 171,186 577,249 141,259 Receivable from Manager (Note 2) 5,263 15,625 17,419 28,692 29,531 Total assets LIABILITIES Payable for shares of the fund repurchased 1,857 40,487 8,889 128,385 48,429 Payable for investments purchased 25,216 154,383 323,123 818,532 144,474 Payable for distribution fees (Note 2) 1,218 5,588 6,653 13,195 11,961 Payable for reports to shareholders 2,716 3,428 3,504 4,169 4,112 Payable for auditing and tax fee 1,935 9,973 13,182 23,400 24,294 Other accrued expenses 612 2,224 733 1,123 1,125 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $5,206,405 $28,235,821 $36,523,570 $71,504,297 $66,683,718 Undistributed net investment income (Note 1) — 4,820 236,816 207,524 592,333 Accumulated net realized gain (loss) on investments (Note 1) 125,900 (1,927,430) (5,844,311) (6,583,898) (10,340,415) Net unrealized appreciation (depreciation) of investments (12,149) 44,855 324,629 24,995 513,886 Total — Representing net assets applicable to capital outstanding (Continued on next page) 48 Retirement Ready® Funds Statements of assets and liabilities 7/31/15 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement- NET ASSET VALUE Ready Ready Ready Ready Ready AND OFFERING PRICE 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Computation of net asset value, offering price and redemption price Class A Net Assets $2,647,107 $16,700,558 $20,064,810 $49,628,298 $37,097,272 Number of shares outstanding 228,141 944,102 1,024,943 2,334,030 1,722,706 Net asset value and redemption price $11.60 $17.69 $19.58 $21.26 $21.53 Offering price per class A share (100/94.25 of Class A net asset value) * $12.31 $18.77 $20.77 $22.56 $22.84 Computation of net asset value and offering price Class B Net Assets $81,047 $333,659 $419,736 $665,896 $1,234,866 Number of shares outstanding 7,046 19,125 23,461 33,826 62,323 Net asset value and offering price *** $11.50 $17.45 $17.89 $19.69 $19.81 Computation of net asset value and offering price Class C Net Assets $544,614 $574,681 $864,342 $804,539 $1,147,084 Number of shares outstanding 47,867 33,230 48,204 41,395 57,988 Net asset value and offering price *** $11.38 $17.29 $17.93 $19.44 $19.78 Computation of net asset value, offering price and redemption price Class M Net Assets $63,876 $86,662 $161,242 $113,531 $460,047 Number of shares outstanding 5,514 4,857 8,485 5,672 22,178 Net asset value and redemption price $11.58 $17.84 $19.00 $20.02 $20.74 Offering price per class M share (100/96.50 of Class M net asset value) * $12.00 $18.49 $19.69 $20.75 $21.49 Computation of net asset value, offering price and redemption price Class R Net Assets $253,052 $3,088,007 $3,174,527 $4,725,592 $4,656,967 Number of shares outstanding 21,912 177,418 158,697 216,808 225,338 Net asset value, offering price and redemption value $11.55 $17.41 $20.00 $21.80 $20.67 Computation of net asset value, offering price and redemption price Class Y Net Assets $1,730,460 $5,574,499 $6,556,047 $9,215,062 $12,853,286 Number of shares outstanding 148,380 313,670 281,343 371,308 514,355 Net asset value, offering price and redemption value $11.66 $17.77 $23.30 $24.82 $24.99 Cost of investments (Note 1) $5,333,525 $26,318,800 $30,922,634 $65,141,118 $56,947,597 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. Retirement Ready® Funds 49 Statements of assets and liabilities 7/31/15 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund ASSETS 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $96,916,112 $62,527,980 $85,495,736 $47,427,934 $21,553,399 Receivable for income distributions from underlying Putnam Fund shares 120 124 41 23 11 Receivable for shares of the fund sold 102,418 460,836 98,848 3,858 1,863 Receivable for investments sold 155,201 1,163,432 176,120 124,341 5,297 Receivable from Manager (Note 2) 41,695 35,403 39,101 81,565 44,583 Total assets LIABILITIES Payable for shares of the fund repurchased 41,547 358,775 27,519 61,497 4,296 Payable for investments purchased 216,099 1,265,515 247,489 66,725 2,896 Payable for distribution fees (Note 2) 20,480 13,623 19,641 10,444 5,283 Payable for reports to shareholders 4,480 4,956 4,697 4,117 5,596 Payable for auditing and tax fee 35,826 28,874 32,953 25,467 13,912 Payable for legal fee — — — 50,905 24,095 Other accrued expenses 1,389 1,573 1,451 1,076 883 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $109,439,693 $80,649,033 $108,935,289 $70,087,959 $27,752,455 Undistributed net investment income (Note 1) 788,231 867,441 1,038,389 895,187 30,331 Accumulated net realized loss on investments (Note 1) (13,562,639) (19,157,922) (24,654,438) (23,689,001) (6,091,006) Net unrealized appreciation (depreciation) of investments 230,440 155,907 156,856 123,345 (143,588) Total — Representing net assets applicable to capital outstanding (Continued on next page) 50 Retirement Ready® Funds Statements of assets and liabilities 7/31/15 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement NET ASSET VALUE Ready Ready Ready Ready Income Fund AND OFFERING PRICE 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Computation of net asset value, offering price and redemption price Class A Net Assets $72,342,315 $40,668,483 $71,290,490 $37,006,182 $17,655,307 Number of shares outstanding 3,384,358 1,871,735 3,716,895 2,005,275 998,087 Net asset value and redemption price $21.38 $21.73 $19.18 $18.45 $17.69 Offering price per class A share (100/94.25 of Class A net asset value) * $22.68 $23.06 $20.35 $19.58 N/A Offering price per class A share (100/96.00 of Class A net asset value) ** N/A N/A N/A N/A $18.43 Computation of net asset value and offering price Class B Net Assets $1,324,983 $1,127,795 $1,122,513 $776,930 $368,440 Number of shares outstanding 65,211 55,596 60,843 43,562 21,113 Net asset value and offering price *** $20.32 $20.29 $18.45 $17.84 $17.45 Computation of net asset value and offering price Class C Net Assets $1,313,406 $1,532,408 $1,842,026 $740,537 $814,357 Number of shares outstanding 64,723 75,602 99,771 41,482 46,550 Net asset value and offering price *** $20.29 $20.27 $18.46 $17.85 $17.49 Computation of net asset value, offering price and redemption price Class M Net Assets $248,297 $205,209 $180,028 $146,407 $395,691 Number of shares outstanding 11,967 9,961 9,565 8,040 22,313 Net asset value and redemption price $20.75 $20.60 $18.82 $18.21 $17.73 Offering price per class M share (100/96.50 of Class M net asset value) * $21.50 $21.35 $19.50 $18.87 N/A Offering price per class M share (100/96.75 of Class M net asset value) * N/A N/A N/A N/A $18.33 Computation of net asset value, offering price and redemption price Class R Net Assets $8,425,351 $6,828,863 $5,715,864 $3,328,364 $854,411 Number of shares outstanding 416,438 336,586 309,919 186,935 48,330 Net asset value, offering price and redemption value $20.23 $20.29 $18.44 $17.80 $17.68 Computation of net asset value, offering price and redemption price Class Y Net Assets $13,241,373 $12,151,701 $5,325,175 $5,419,070 $1,459,986 Number of shares outstanding 543,948 556,556 248,693 292,706 82,273 Net asset value, offering price and redemption value $24.34 $21.83 $21.41 $18.51 $17.75 Cost of investments (Note 1) $96,685,672 $62,372,073 $85,338,880 $47,304,589 $21,696,987 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** On retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Retirement Ready® Funds 51 Statements of operations Year ended 7/31/15 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready INVESTMENT INCOME 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Income distributions from underlying Putnam Fund shares (Note 5) $50,587 $272,790 $400,165 $726,945 $811,353 EXPENSES Distribution fees (Note 2) 10,342 47,656 61,127 110,348 111,662 Reports to shareholders 4,720 5,711 5,576 6,417 6,443 Auditing and tax fees 1,935 9,973 13,182 23,400 24,294 Blue sky expense 68,152 67,165 67,928 67,382 68,077 Other 683 2,703 1,266 1,762 1,696 Fees waived and reimbursed by Manager (Note 2) (75,490) (85,552) (87,952) (98,961) (100,510) Total expenses Net investment income Net realized gain (loss) on sale of underlying Putnam Fund shares (Notes 1 and 3) (138,591) (490,301) (769,034) (645,249) 71,990 Capital gain distribution from underlying Putnam Fund shares (Note 5) 423,297 2,113,487 2,740,535 4,239,353 3,883,887 Net unrealized depreciation of underlying Putnam Fund shares during the period (38,094) (365,157) (318,595) (1,028,729) (1,364,289) Net gain on investments Net increase in net assets resulting from operations 52 Retirement Ready® Funds Statements of operations Year ended 7/31/15 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund INVESTMENT INCOME 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Income distributions from underlying Putnam Fund shares (Note 5) $1,114,150 $911,226 $1,048,413 $720,106 $413,145 EXPENSES Distribution fees (Note 2) 174,214 140,948 178,826 99,083 61,440 Reports to shareholders 6,655 7,318 6,872 6,033 9,116 Auditing and tax fees 35,826 28,874 32,953 25,467 13,912 Legal — — — 50,849 24,055 Blue sky expense 67,825 67,870 68,418 67,863 68,486 Other 2,129 2,247 2,127 1,641 1,533 Fees waived and reimbursed by Manager (Note 2) (112,435) (106,309) (110,370) (151,853) (117,102) Total expenses Net investment income Net realized gain (loss) on sale of underlying Putnam Fund shares (Notes 1 and 3) 1,702,368 2,284,377 1,125,209 (196,167) 123,548 Capital gain distribution from underlying Putnam Fund shares (Note 5) 3,904,792 2,196,753 2,072,395 1,288,886 714,048 Net unrealized depreciation of underlying Putnam Fund shares during the period (2,241,679) (1,919,388) (1,224,986) (420,553) (459,316) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Retirement Ready® Funds 53 Statements of changes in net assets Putnam RetirementReady 2055 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $40,245 $13,206 Net realized gain on underlying Putnam Fund shares 284,706 241,277 Net unrealized depreciation on underlying Putnam Fund shares (38,094) (23,429) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (51,880) (17,784) Class B (3,138) (835) Class C (19,089) (2,820) Class M (1,407) (768) Class R (8,480) (2,204) Class Y (61,439) (26,387) Net realized short-term gain on investments Class A (55,500) (32,950) Class B (3,849) (1,937) Class C (22,975) (6,063) Class M (1,722) (1,646) Class R (9,348) (4,209) Class Y (63,542) (45,477) From net realized long-term gain on investments Class A (20,539) (18,691) Class B (1,425) (1,099) Class C (8,504) (3,440) Class M (637) (934) Class R (3,459) (2,388) Class Y (23,513) (25,797) Increase from capital share transactions (Note 4) 3,054,850 1,030,136 Total increase in net assets NET ASSETS Beginning of year 2,338,895 1,273,134 End of year Distributions in excess of net investment income, respectively, end of period $— $(3,238) 54 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2050 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $225,134 $88,955 Net realized gain on underlying Putnam Fund shares 1,623,186 1,715,583 Net unrealized depreciation on underlying Putnam Fund shares (365,157) (251,893) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (404,643) (115,160) Class B (13,255) (5,022) Class C (20,186) (6,669) Class M (2,959) (725) Class R (138,918) (51,405) Class Y (234,206) (116,083) Increase from capital share transactions (Note 4) 13,517,961 255,119 Total increase in net assets NET ASSETS Beginning of year 12,171,109 10,658,409 End of year Undistributed net investment income, respectively, end of period $4,820 $29,999 Retirement Ready® Funds 55 Statements of changes in net assets cont. Putnam RetirementReady 2045 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $339,038 $151,043 Net realized gain on underlying Putnam Fund shares 1,971,501 2,422,237 Net unrealized depreciation on underlying Putnam Fund shares (318,595) (434,693) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (643,052) (108,891) Class B (13,122) (2,407) Class C (23,808) (2,720) Class M (6,319) (225) Class R (143,623) (30,451) Class Y (259,055) (74,839) Increase from capital share transactions (Note 4) 11,835,159 1,778,451 Total increase in net assets NET ASSETS Beginning of year 18,502,580 14,805,075 End of year Undistributed net investment income, respectively, end of period $236,816 $272,548 56 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2040 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $616,597 $243,958 Net realized gain on underlying Putnam Fund shares 3,594,104 3,107,571 Net unrealized depreciation on underlying Putnam Fund shares (1,028,729) (492,824) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,188,617) (162,907) Class B (26,523) (6,448) Class C (29,371) (5,015) Class M (4,329) (680) Class R (179,576) (41,182) Class Y (321,886) (96,178) Increase from capital share transactions (Note 4) 38,750,298 1,512,310 Total increase in net assets NET ASSETS Beginning of year 24,970,950 20,912,345 End of year Undistributed net investment income, respectively, end of period $207,524 $279,759 Retirement Ready® Funds 57 Statements of changes in net assets cont. Putnam RetirementReady 2035 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $699,691 $421,194 Net realized gain on underlying Putnam Fund shares 3,955,877 3,472,636 Net unrealized depreciation on underlying Putnam Fund shares (1,364,289) (122,717) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (843,997) (125,654) Class B (36,926) (3,132) Class C (30,960) (1,561) Class M (9,658) (1,541) Class R (162,609) (27,133) Class Y (375,537) (104,339) Increase from capital share transactions (Note 4) 20,270,327 1,729,400 Total increase in net assets NET ASSETS Beginning of year 35,347,603 30,110,450 End of year Undistributed net investment income, respectively, end of period $592,333 $475,290 58 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2030 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $939,936 $573,017 Net realized gain on underlying Putnam Fund shares 5,607,160 4,009,263 Net unrealized depreciation on underlying Putnam Fund shares (2,241,679) (207,775) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (865,997) (168,869) Class B (19,319) (1,386) Class C (22,003) (1,748) Class M (3,952) (1,280) Class R (160,399) (43,677) Class Y (273,623) (114,691) Increase from capital share transactions (Note 4) 49,219,971 1,096,844 Total increase in net assets NET ASSETS Beginning of year 44,715,630 39,575,932 End of year Undistributed net investment income, respectively, end of period $788,231 $566,795 Retirement Ready® Funds 59 Statements of changes in net assets cont. Putnam RetirementReady 2025 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $770,278 $654,237 Net realized gain on underlying Putnam Fund shares 4,481,130 3,041,419 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (1,919,388) 175,469 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (411,276) (234,395) Class B (6,806) (2,691) Class C (8,980) (4,620) Class M (1,811) (709) Class R (66,220) (41,648) Class Y (165,925) (149,247) Increase (decrease) from capital share transactions (Note 4) 14,574,617 (744,294) Total increase in net assets NET ASSETS Beginning of year 45,268,840 42,575,319 End of year Undistributed net investment income, respectively, end of period $867,441 $643,453 60 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2020 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $869,587 $605,847 Net realized gain on underlying Putnam Fund shares 3,197,604 1,853,947 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (1,224,986) 228,754 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (496,869) (241,128) Class B (3,670) (5,411) Class C (9,997) (5,040) Class M (1,061) (798) Class R (50,119) (46,057) Class Y (57,106) (85,114) Increase (decrease) from capital share transactions (Note 4) 44,321,662 (44,848) Total increase in net assets NET ASSETS Beginning of year 38,931,051 36,670,899 End of year Undistributed net investment income, respectively, end of period $1,038,389 $596,547 Retirement Ready® Funds 61 Statements of changes in net assets cont. Putnam RetirementReady 2015 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $621,023 $465,577 Net realized gain on underlying Putnam Fund shares 1,092,719 890,449 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (420,553) 41,032 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (336,754) (184,066) Class B (4,791) (5,302) Class C (3,824) (2,638) Class M (1,171) (854) Class R (32,786) (27,571) Class Y (87,204) (57,860) Increase from capital share transactions (Note 4) 17,733,557 2,650,557 Total increase in net assets NET ASSETS Beginning of year 28,857,274 25,087,950 End of year Undistributed net investment income, respectively, end of period $895,187 $457,279 62 Retirement Ready® Funds Statements of changes in net assets cont. Putnam Retirement Income Fund Lifestyle 1 — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $351,705 $475,043 Net realized gain on underlying Putnam Fund shares 837,596 222,439 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (459,316) 382,386 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (409,624) (286,492) Class B (5,811) (2,683) Class C (15,290) (10,764) Class M (7,197) (5,716) Class R (18,453) (18,288) Class Y (32,142) (151,578) Increase (decrease) from capital share transactions (Note 4) 2,191,571 (5,565,043) Total increase (decrease) in net assets NET ASSETS Beginning of year 19,115,153 24,075,849 End of year Undistributed net investment income, respectively, end of period $30,331 $3,843 The accompanying notes are an integral part of these financial statements. Retirement Ready® Funds 63 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2055 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2015 .11 .97 (.61) (.89) .25 .95 249 July 31, 2014 .09 1.56 (.33) (.97) .25 .76 202 July 31, 2013 .08 2.10 (.18) (.06) .25 .79 183 July 31, 2012 .02 (.02) — e (.26) (.10) .25 .26 167 July 31, 2011† — e .83 (.65) (.09) * .17* (.01)* 101* Class B July 31, 2015 .06 .93 (.53) (.89) 1.00 .54 249 July 31, 2014 (.03) 1.58 (.27) (.97) 55 1.00 (.23) 202 July 31, 2013 .01 2.09 (.14) (.06) 28 1.00 .12 183 July 31, 2012 (.05) (.02) (.16) (.10) 12 1.00 (.56) 167 July 31, 2011† .12 .67 (.65) (.09) * 17 .67* 1.13* 101* Class C July 31, 2015 .06 .92 (.54) (.89) 1.00 .50 249 July 31, 2014 (.04) 1.59 (.29) (.97) 1.00 (.35) 202 July 31, 2013 — e 2.07 (.12) (.06) 74 1.00 (.01) 183 July 31, 2012 (.06) — e (.24) (.10) 36 1.00 (.58) 167 July 31, 2011† .16 .63 (.65) (.09) * 15 .67* 1.58* 101* Class M July 31, 2015 .09 .94 (.54) (.89) .75 .79 249 July 31, 2014 .02 1.57 (.29) (.97) 30 .75 .18 202 July 31, 2013 — e 2.12 (.13) (.06) 29 .75 .01 183 July 31, 2012 (.03) (.01) (.20) (.10) 11 .75 (.30) 167 July 31, 2011† .21 .59 (.65) (.09) * 12 .50* 2.02* 101* Class R July 31, 2015 .20 .85 (.59) (.89) .50 1.65 249 July 31, 2014 .03 1.59 (.32) (.97) .50 .21 202 July 31, 2013 .05 2.10 (.16) (.06) 52 .50 .42 183 July 31, 2012 — e (.02) (.24) (.10) 15 .50 (.04) 167 July 31, 2011† .23 .59 (.65) (.09) * 11 .33* 2.23* 101* Class Y July 31, 2015 .17 .95 (.63) (.89) — 1.42 249 July 31, 2014 .13 1.56 (.36) (.97) — 1.13 202 July 31, 2013 .11 2.09 (.20) (.06) — 1.05 183 July 31, 2012 .03 — e (.28) (.10) — .27 167 July 31, 2011† .18 .68 (.66) (.09) * 28 — 1.73* 101* See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 64 RetirementReady® Funds RetirementReady® Funds 65 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2050 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A July 31, 2015 .19 1.37 (.86) .25 1.11 158 July 31, 2014 .12 2.06 (.41) .25 .76 100 July 31, 2013 .12 2.69 (.17) .25 .87 104 July 31, 2012 .02 .15 (.45) .25 .19 61 July 31, 2011 .36 1.56 (.94) .25 2.84 72 Class B July 31, 2015 .10 1.32 (.73) 1.00 .61 158 July 31, 2014 — e 2.03 (.32) 1.00 (.01) 100 July 31, 2013 .01 2.66 (.07) 1.00 .06 104 July 31, 2012 (.06) .13 (.38) 1.00 (.54) 61 July 31, 2011 .20 1.61 (.82) 1.00 1.56 72 Class C July 31, 2015 .10 1.30 (.75) 1.00 .60 158 July 31, 2014 .01 2.01 (.34) 1.00 .04 100 July 31, 2013 — e 2.66 (.09) 1.00 (.02) 104 July 31, 2012 (.07) .15 (.37) 1.00 (.57) 61 July 31, 2011 .20 1.60 (.86) 87 1.00 1.61 72 Class M July 31, 2015 .14 1.35 (.79) .75 .77 158 July 31, 2014 .03 2.09 (.35) 52 .75 .15 100 July 31, 2013 .04 2.72 (.10) 31 .75 .26 104 July 31, 2012 (.06) .19 (.16) 18 .75 (.48) 61 July 31, 2011 .24 1.60 (.89) 90 .75 1.85 72 Class R July 31, 2015 .20 1.31 (.82) .50 1.16 158 July 31, 2014 .07 2.03 (.38) .50 .43 100 July 31, 2013 .07 2.66 (.14) .50 .53 104 July 31, 2012 (.01) .14 (.44) .50 (.06) 61 July 31, 2011 .26 1.60 (.91) .50 2.08 72 Class Y July 31, 2015 .27 1.34 (.89) — 1.54 158 July 31, 2014 .18 2.05 (.45) — 1.08 100 July 31, 2013 .14 2.71 (.20) — .97 104 July 31, 2012 .05 .15 (.49) — .41 61 July 31, 2011 .32 1.64 (.97) — 2.48 72 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 66RetirementReady® Funds RetirementReady® Funds 67 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2045 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A July 31, 2015 .25 1.43 (.96) .25 1.30 116 July 31, 2014 .15 2.19 (.25) .25 .84 92 July 31, 2013 .14 2.87 (.38) .25 .90 86 July 31, 2012 .04 .16 (.43) .25 .29 47 July 31, 2011 .40 1.71 (.98) .25 2.77 48 Class B July 31, 2015 .12 1.29 (.83) 1.00 .67 116 July 31, 2014 .03 2.00 (.15) 1.00 .19 92 July 31, 2013 .04 2.63 (.30) 1.00 .29 86 July 31, 2012 (.07) .15 (.34) 1.00 (.55) 47 July 31, 2011 .23 1.63 (.88) 1.00 1.76 48 Class C July 31, 2015 .11 1.31 (.87) 1.00 .59 116 July 31, 2014 .01 2.02 (.16) 1.00 .07 92 July 31, 2013 — e 2.69 (.34) 1.00 .02 86 July 31, 2012 (.07) .16 (.35) 62 1.00 (.53) 47 July 31, 2011 .24 1.64 (.92) 41 1.00 1.81 48 Class M July 31, 2015 .17 1.37 (.90) .75 .89 116 July 31, 2014 (.04) 2.23 (.17) .75 (.23) 92 July 31, 2013 .06 2.81 (.34) 21 .75 .38 86 July 31, 2012 (.03) .16 (.40) 13 .75 (.19) 47 July 31, 2011 .28 1.72 (.93) 9 .75 2.01 48 Class R July 31, 2015 .25 1.41 (.91) .50 1.26 116 July 31, 2014 .12 2.22 (.22) .50 .65 92 July 31, 2013 .09 2.95 (.35) .50 .54 86 July 31, 2012 .01 .16 (.41) .50 .04 47 July 31, 2011 .35 1.77 (.96) .50 2.36 48 Class Y July 31, 2015 .40 1.65 (1.00) — 1.73 116 July 31, 2014 .27 2.53 (.29) — 1.25 92 July 31, 2013 .19 3.40 (.42) — 1.04 86 July 31, 2012 .07 .20 (.47) — .44 47 July 31, 2011 .47 2.02 (1.02) — 2.82 48 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 68RetirementReady® Funds RetirementReady® Funds 69 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2040 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A July 31, 2015 .28 1.46 (.99) .25 1.34 204 July 31, 2014 .21 2.24 (.28) .25 1.04 90 July 31, 2013 .16 3.01 (.31) .25 .94 84 July 31, 2012 .06 .17 (.34) .25 .39 43 July 31, 2011 .46 1.78 (.88) .25 2.98 45 Class B July 31, 2015 .16 1.32 (.80) 1.00 .82 204 July 31, 2014 .07 2.06 (.16) 1.00 .40 90 July 31, 2013 .03 2.81 (.22) 1.00 .16 84 July 31, 2012 (.05) .16 (.25) 1.00 (.34) 43 July 31, 2011 .32 1.67 (.81) 1.00 2.21 45 Class C July 31, 2015 .15 1.31 (.85) 1.00 .78 204 July 31, 2014 .04 2.08 (.21) 1.00 .23 90 July 31, 2013 .02 2.79 (.22) 1.00 .15 84 July 31, 2012 (.04) .16 (.28) 1.00 (.32) 43 July 31, 2011 .27 1.70 (.80) 1.00 1.88 45 Class M July 31, 2015 .22 1.33 (.90) .75 1.11 204 July 31, 2014 .09 2.13 (.21) 78 .75 .50 90 July 31, 2013 .07 2.85 (.27) 50 .75 .45 84 July 31, 2012 (.05) .20 (.21) 26 .75 (.33) 43 July 31, 2011 .31 1.75 (.82) 31 .75 2.11 45 Class R July 31, 2015 .29 1.45 (.92) .50 1.35 204 July 31, 2014 .16 2.30 (.24) .50 .79 90 July 31, 2013 .11 3.08 (.27) .50 .66 84 July 31, 2012 .02 .19 (.32) .50 .14 43 July 31, 2011 .42 1.82 (.86) .50 2.63 45 Class Y July 31, 2015 .44 1.65 (1.02) — 1.79 204 July 31, 2014 .32 2.58 (.33) — 1.40 90 July 31, 2013 .20 3.49 (.34) — 1.00 84 July 31, 2012 .09 .22 (.39) — .52 43 July 31, 2011 .53 2.07 (.92) — 2.99 45 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 70 RetirementReady® Funds RetirementReady® Funds 71 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2035 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A July 31, 2015 .31 1.33 (.77) .25 1.45 101 July 31, 2014 .24 2.03 (.16) .25 1.21 79 July 31, 2013 .17 2.76 (.21) .25 1.00 86 July 31, 2012 .09 .15 (.42) .25 .62 42 July 31, 2011 .52 1.67 (.68) .25 3.32 45 Class B July 31, 2015 .19 1.18 (.63) 1.00 .95 101 July 31, 2014 .10 1.85 (.05) 1.00 .55 79 July 31, 2013 .02 2.57 (.10) 1.00 .11 86 July 31, 2012 (.02) .14 (.33) 1.00 (.12) 42 July 31, 2011 .35 1.58 (.59) 1.00 2.40 45 Class C July 31, 2015 .18 1.19 (.67) 1.00 .91 101 July 31, 2014 .09 1.87 (.05) 1.00 .51 79 July 31, 2013 .02 2.57 (.12) 1.00 .13 86 July 31, 2012 (.01) .13 (.33) 1.00 (.07) 42 July 31, 2011 .34 1.60 (.60) 1.00 2.33 45 Class M July 31, 2015 .16 1.32 (.66) .75 .79 101 July 31, 2014 .14 1.96 (.11) .75 .73 79 July 31, 2013 (.04) 2.79 (.14) .75 (.24) 86 July 31, 2012 (.06) .24 — — 32 .75 (.40) 42 July 31, 2011 .37 1.63 (.61) 75 .75 2.45 45 Class R July 31, 2015 .30 1.24 (.72) .50 1.49 101 July 31, 2014 .19 1.94 (.12) .50 1.01 79 July 31, 2013 .12 2.66 (.18) .50 .72 86 July 31, 2012 .05 .14 (.40) .50 .37 42 July 31, 2011 .41 1.67 (.67) .50 2.66 45 Class Y July 31, 2015 .46 1.50 (.81) — 1.88 101 July 31, 2014 .37 2.30 (.20) — 1.64 79 July 31, 2013 .21 3.21 (.25) — 1.03 86 July 31, 2012 .14 .18 (.47) — .78 42 July 31, 2011 .59 1.95 (.72) — 3.24 45 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 72RetirementReady® Funds RetirementReady® Funds 73 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2030 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A July 31, 2015 .29 1.23 (.49) .25 1.36 157 July 31, 2014 .26 1.73 (.16) .25 1.32 77 July 31, 2013 .17 2.36 (.17) .25 1.01 80 July 31, 2012 .15 .14 (.35) .25 1.00 41 July 31, 2011 .54 1.51 (.53) .25 3.39 43 Class B July 31, 2015 .16 1.13 (.32) 1.00 .80 157 July 31, 2014 .11 1.64 (.02) 1.00 .58 77 July 31, 2013 .04 2.25 (.05) 1.00 .23 80 July 31, 2012 .04 .12 (.25) 1.00 .28 41 July 31, 2011 .38 1.47 (.44) 1.00 2.48 43 Class C July 31, 2015 .17 1.11 (.35) 1.00 .84 157 July 31, 2014 .10 1.66 (.04) 1.00 .51 77 July 31, 2013 .04 2.25 (.06) 1.00 .24 80 July 31, 2012 .04 .13 (.26) 1.00 .29 41 July 31, 2011 .35 1.50 (.46) 1.00 2.30 43 Class M July 31, 2015 .20 1.17 (.37) .75 .97 157 July 31, 2014 .19 1.65 (.12) .75 .98 77 July 31, 2013 .08 2.30 (.09) .75 .47 80 July 31, 2012 — e .22 — — 76 .75 .01 41 July 31, 2011 .43 1.46 (.46) .75 2.80 43 Class R July 31, 2015 .25 1.13 (.43) .50 1.26 157 July 31, 2014 .20 1.64 (.12) .50 1.07 77 July 31, 2013 .12 2.24 (.13) .50 .75 80 July 31, 2012 .11 .13 (.34) .50 .73 41 July 31, 2011 .46 1.46 (.54) .50 3.04 43 Class Y July 31, 2015 .43 1.34 (.52) — 1.79 157 July 31, 2014 .38 1.93 (.20) — 1.70 77 July 31, 2013 .22 2.69 (.21) — 1.12 80 July 31, 2012 .21 .16 (.40) — 1.19 41 July 31, 2011 .62 1.73 (.57) — 3.42 43 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 74 RetirementReady® Funds RetirementReady® Funds 75 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2025 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A July 31, 2015 .31 1.07 (.27) .25 1.44 71 July 31, 2014 .29 1.45 (.18) .25 1.44 74 July 31, 2013 .20 1.92 (.27) .25 1.12 89 July 31, 2012 .26 .15 (.56) .25 1.54 43 July 31, 2011 .59 1.36 (.57) .25 3.46 50 Class B July 31, 2015 .14 1.00 (.13) 1.00 .72 71 July 31, 2014 .13 1.36 (.05) 1.00 .71 74 July 31, 2013 .05 1.82 (.15) 1.00 .32 89 July 31, 2012 .13 .14 (.46) 1.00 .86 43 July 31, 2011 .42 1.30 (.46) 1.00 2.64 50 Class C July 31, 2015 .14 .99 (.13) 1.00 .68 71 July 31, 2014 .13 1.36 (.09) 1.00 .67 74 July 31, 2013 .05 1.82 (.14) 1.00 .27 89 July 31, 2012 .13 .14 (.48) 1.00 .80 43 July 31, 2011 .38 1.34 (.48) 1.00 2.37 50 Class M July 31, 2015 .20 1.00 (.17) .75 1.00 71 July 31, 2014 .17 1.38 (.07) .75 .88 74 July 31, 2013 .11 1.83 (.22) .75 .64 89 July 31, 2012 .18 .13 (.48) .75 1.12 43 July 31, 2011 .45 1.33 (.50) .75 2.79 50 Class R July 31, 2015 .23 1.00 (.22) .50 1.18 71 July 31, 2014 .22 1.36 (.15) .50 1.19 74 July 31, 2013 .14 1.81 (.23) .50 .81 89 July 31, 2012 .21 .14 (.54) .50 1.31 43 July 31, 2011 .49 1.31 (.57) .50 3.04 50 Class Y July 31, 2015 .37 1.05 (.31) — 1.70 71 July 31, 2014 .38 1.42 (.23) — 1.91 74 July 31, 2013 .23 1.95 (.31) — 1.26 89 July 31, 2012 .30 .15 (.62) — 1.80 43 July 31, 2011 .60 1.41 (.61) — 3.47 50 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 76RetirementReady® Funds RetirementReady® Funds 77 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2020 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A July 31, 2015 .27 .73 (.22) .25 1.43 160 July 31, 2014 .29 .98 (.18) .25 1.60 75 July 31, 2013 .19 1.27 (.34) .25 1.16 89 July 31, 2012 .30 .14 (.70) .25 1.93 39 July 31, 2011 .54 1.03 (.56) .25 3.34 55 Class B July 31, 2015 .14 .68 (.05) 1.00 .80 160 July 31, 2014 .15 .94 (.07) 1.00 .84 75 July 31, 2013 .06 1.23 (.23) 1.00 .37 89 July 31, 2012 .18 .13 (.61) 1.00 1.17 39 July 31, 2011 .39 1.01 (.44) 1.00 2.47 55 Class C July 31, 2015 .15 .67 (.10) 1.00 .80 160 July 31, 2014 .15 .95 (.07) 1.00 .89 75 July 31, 2013 .06 1.23 (.23) 1.00 .35 89 July 31, 2012 .18 .13 (.61) 1.00 1.15 39 July 31, 2011 .33 1.07 (.44) 1.00 2.08 55 Class M July 31, 2015 .19 .70 (.12) .75 1.02 160 July 31, 2014 .20 .96 (.10) .75 1.12 75 July 31, 2013 .10 1.26 (.25) .75 .59 89 July 31, 2012 .24 .11 (.61) .75 1.54 39 July 31, 2011 .46 1.00 (.48) .75 2.91 55 Class R July 31, 2015 .23 .68 (.16) .50 1.29 160 July 31, 2014 .23 .95 (.16) .50 1.35 75 July 31, 2013 .14 1.23 (.30) .50 .84 89 July 31, 2012 .26 .13 (.68) .50 1.72 39 July 31, 2011 .48 1.01 (.58) .50 3.06 55 Class Y July 31, 2015 .37 .80 (.25) — 1.75 160 July 31, 2014 .44 1.02 (.23) — 2.20 75 July 31, 2013 .24 1.43 (.38) — 1.27 89 July 31, 2012 .40 .13 (.75) — 2.27 39 July 31, 2011 .61 1.18 (.61) — 3.42 55 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 78 RetirementReady® Funds RetirementReady® Funds 79 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2015 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A July 31, 2015 .31 .38 (.24) .25 1.68 141 July 31, 2014 .32 .66 (.19) .25 1.79 87 July 31, 2013 .19 .84 (.33) .25 1.14 80 July 31, 2012 .29 .10 (.81) .25 1.79 40 July 31, 2011 .51 .79 (.59) .25 3.06 55 Class B July 31, 2015 .17 .37 (.10) 1.00 .96 141 July 31, 2014 .19 .63 (.11) 1.00 1.13 87 July 31, 2013 .05 .84 (.20) 1.00 .28 80 July 31, 2012 .19 .07 (.71) 1.00 1.18 40 July 31, 2011 .37 .77 (.47) 1.00 2.27 55 Class C July 31, 2015 .15 .38 (.10) 1.00 .86 141 July 31, 2014 .17 .65 (.09) 1.00 .98 87 July 31, 2013 .05 .83 (.18) 1.00 .32 80 July 31, 2012 .21 .05 (.71) 1.00 1.35 40 July 31, 2011 .37 .77 (.45) 1.00 2.28 55 Class M July 31, 2015 .20 .39 (.14) .75 1.11 141 July 31, 2014 .23 .65 (.10) .75 1.30 87 July 31, 2013 .10 .84 (.25) .75 .61 80 July 31, 2012 .20 .11 (.65) .75 1.27 40 July 31, 2011 .41 .78 (.52) .75 2.51 55 Class R July 31, 2015 .25 .37 (.19) .50 1.39 141 July 31, 2014 .27 .64 (.16) .50 1.61 87 July 31, 2013 .15 .81 (.29) .50 .89 80 July 31, 2012 .25 .09 (.79) .50 1.61 40 July 31, 2011 .46 .76 (.59) .50 2.82 55 Class Y July 31, 2015 .36 .38 (.28) — 1.94 141 July 31, 2014 .41 .62 (.24) — 2.34 87 July 31, 2013 .20 .88 (.37) — 1.18 80 July 31, 2012 .35 .08 (.87) — 2.14 40 July 31, 2011 .55 .79 (.64) — 3.27 55 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 80 RetirementReady® Funds RetirementReady® Funds 81 Financial highlights (For a common share outstanding throughout the period) Putnam Retirement Income Fund Lifestyle 1 INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A July 31, 2015 .30 .31 (.41) .25 1.71 39 July 31, 2014 .33 .52 (.34) .25 1.90 98 July 31, 2013 .19 .58 (.18) .25 1.14 138 July 31, 2012 .28 .09 (.28) .25 1.78 40 July 31, 2011 .51 .39 (.47) .25 3.16 38 Class B July 31, 2015 .15 .31 (.33) 1.00 .88 39 July 31, 2014 .17 .55 (.26) 1.00 1.01 98 July 31, 2013 .06 .58 (.12) 1.00 .35 138 July 31, 2012 .17 .08 (.21) 1.00 1.05 40 July 31, 2011 .39 .38 (.37) 1.00 2.43 38 Class C July 31, 2015 .17 .29 (.33) 1.00 .98 39 July 31, 2014 .20 .51 (.26) 1.00 1.16 98 July 31, 2013 .05 .60 (.12) 1.00 .28 138 July 31, 2012 .15 .10 (.21) 1.00 .95 40 July 31, 2011 .41 .37 (.37) 1.00 2.50 38 Class M July 31, 2015 .25 .30 (.36) .50 1.42 39 July 31, 2014 .31 .50 (.29) .50 1.77 98 July 31, 2013 .14 .59 (.14) .50 .86 138 July 31, 2012 .24 .09 (.24) .50 1.52 40 July 31, 2011 .38 .44 (.39) .72 2.36 38 Class R July 31, 2015 .24 .33 (.37) .50 1.34 39 July 31, 2014 .30 .51 (.30) .50 1.75 98 July 31, 2013 .15 .58 (.14) .50 .92 138 July 31, 2012 .25 .07 (.24) .50 1.55 40 July 31, 2011 .52 .34 (.43) .50 3.22 38 Class Y July 31, 2015 .34 .32 (.46) — 1.90 39 July 31, 2014 .68 f .21 (.38) — 3.96 f 98 July 31, 2013 .16 .66 (.22) — .93 138 July 31, 2012 .34 .07 (.32) — 2.14 40 July 31, 2011 .52 .41 (.50) — 3.20 38 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 82RetirementReady® Funds RetirementReady® Funds 83 Financial highlights (Continued) * Not annualized. † For the period November 30, 2010 (commencement of operations) to July 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each fund’s average net assets (Note 2): 7/31/15 7/31/14 7/31/13 7/31/12 7/31/11 Putnam RetirementReady 2055 Fund 2.09% 3.14% 0.28% 7.30% 23.04% Putnam RetirementReady 2050 Fund 0.46 0.45 0.13 0.15 0.22 Putnam RetirementReady 2045 Fund 0.36 0.45 0.12 0.12 0.18 Putnam RetirementReady 2040 Fund 0.23 0.35 0.12 0.12 0.17 Putnam RetirementReady 2035 Fund 0.22 0.27 0.11 0.11 0.08 Putnam RetirementReady 2030 Fund 0.17 0.23 0.11 0.11 0.08 Putnam RetirementReady 2025 Fund 0.20 0.23 0.11 0.10 0.08 Putnam RetirementReady 2020 Fund 0.18 0.25 0.11 0.10 0.08 Putnam RetirementReady 2015 Fund 0.41 0.32 0.11 0.11 0.07 Putnam Retirement Income Fund Lifestyle 1 0.55 0.37 0.12 0.12 0.07 e Amount represents less than $0.01 per share. f The net investment income and per share amount shown for the period ending July 31, 2014, may not correspond with the expected class specific differences for the period due to the timing of redemptions out of the class. The accompanying notes are an integral part of these financial statements. 84 RetirementReady® Funds Notes to financial statements 7/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from August 1, 2014 through July 31, 2015. Each of the Putnam RetirementReady® Funds: Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund, and Putnam Retirement Income Fund Lifestyle 1 (collectively the funds) is a diversified series of Putnam RetirementReady® Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end investment company. Each fund, except the Putnam Retirement Income Fund Lifestyle 1, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Putnam Retirement Income Fund Lifestyle 1 seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2015. The tenth fund is named Putnam Retirement Income Fund Lifestyle 1. Amounts invested in each target date fund are allocated among underlying Putnam funds based on the fund’s target date. The target percentages for each target date fund gradually change over time based on the number of years that remain until the target date of the fund so that a fund’s asset allocation will become more conservative as the fund approaches its target date. The asset allocation of each target date fund is designed to provide an investment that Putnam Management believes is neither overly aggressive nor overly conservative for a typical investor planning to retire (or otherwise begin using the invested funds) in the target year. When a fund’s target percentages correspond to those of the Putnam Retirement Income Fund Lifestyle 1, which currently is expected to occur during the latter part of the target year, the fund will be merged into the Putnam Retirement Income Fund Lifestyle 1. These financial statements report on each fund, which may invest in certain Putnam Funds which are managed by Putnam Management. Each fund may invest in the following diversified funds: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, Putnam Dynamic Asset Allocation Balanced Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Dynamic Asset Allocation Equity Fund, Putnam Dynamic Asset Allocation Growth Fund and Putnam Money Market Fund (the underlying Putnam Funds). The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% (4.00% for Putnam Retirement Income Fund Lifestyle 1) and 3.50% (3.25% for Putnam Retirement Income Fund Lifestyle 1), respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against each fund. However, each fund’s management team expects the risk of material loss to be remote. RetirementReady® Funds85 Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by each fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the funds to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds’ federal tax returns for the prior three fiscal years, or life of the fund, if shorter, remain subject to examination by the Internal Revenue Service. 86 RetirementReady® Funds At July 31, 2015, the following funds had capital loss carryovers in the following amounts available to the extent allowed by the Code to offset future net capital gain, if any, which will expire on the following dates: Loss carryover Short-term Long-term Total Expiration Putnam RetirementReady 2050 Fund $644,661 N/A $644,661 July 31, 2018 Putnam RetirementReady 2045 Fund 4,442,521 N/A 4,442,521 July 31, 2018 Putnam RetirementReady 2040 Fund 4,045,570 N/A 4,045,570 July 31, 2018 Putnam RetirementReady 2035 Fund 9,126,905 N/A 9,126,905 July 31, 2018 Putnam RetirementReady 2030 Fund 12,005,355 N/A 12,005,355 July 31, 2018 Putnam RetirementReady 2025 Fund 18,970,572 N/A 18,970,572 July 31, 2018 Putnam RetirementReady 2020 Fund 23,735,497 N/A 23,735,497 July 31, 2018 Putnam RetirementReady 2015 Fund 22,816,533 N/A 22,816,533 July 31, 2018 Putnam Retirement Income Fund 1,961,305 N/A 1,961,305 July 31, 2017 Lifestyle 1 3,966,628 N/A 3,966,628 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund, as applicable, will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Each fund normally distributes any net investment income and any net realized capital gains annually, except the Putnam Retirement Income Fund Lifestyle 1, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include the following temporary and/or permanent difference for the following funds: Differences during the period Putnam RetirementReady 2055 Fund losses on wash sale transactions, tax equalization, redesignation of taxable income, Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2050 Fund losses on wash sale transactions, Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2045 Fund losses on wash sale transactions, Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2040 Fund losses on wash sale transactions, Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2035 Fund losses on wash sale transactions, Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2030 Fund losses on wash sale transactions, Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2025 Fund losses on wash sale transactions, Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2020 Fund losses on wash sale transactions, Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2015 Fund losses on wash sale transactions, Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds, Non-Deductable merger expense Putnam Retirement Income Fund Lifestyle 1 losses on wash sale transactions, Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds, Non-Deductable Expenses RetirementReady® Funds 87 Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund’s reclassified the following amounts: Accumulated net realized gain/(loss) Undistributed net on investment investment income transactions Paid-in-capital Putnam RetirementReady 2055 Fund $108,426 $(114,426) $6,000 Putnam RetirementReady 2050 Fund 563,854 (563,854) — Putnam RetirementReady 2045 Fund 714,209 (714,209) — Putnam RetirementReady 2040 Fund 1,061,470 (1,061,470) — Putnam RetirementReady 2035 Fund 877,039 (877,039) — Putnam RetirementReady 2030 Fund 626,793 (626,793) — Putnam RetirementReady 2025 Fund 114,728 (114,728) — Putnam RetirementReady 2020 Fund 191,077 (191,077) — Putnam RetirementReady 2015 Fund 283,415 (227,080) (56,335) Putnam Retirement Income Fund 163,300 (136,635) (26,665) Lifestyle 1 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/ (depreciation) Undistributed ordinary income Undistributed short-term gain Undistributed long-term gain Capital loss carryover Cost for federal income tax purposes Putnam RetirementReady 2055 Fund $15,369 $(298,151) $(282,782) $— $90,965 $305,570 $— $5,604,158 Putnam RetirementReady 2050 Fund 156,591 (1,394,505) (1,237,914) 4,820 — — (644,661) 27,601,569 Putnam RetirementReady 2045 Fund 434,935 (1,512,096) (1,077,161) 236,815 — — (4,442,521) 32,324,424 Putnam RetirementReady 2040 Fund 286,610 (2,799,941) (2,513,331) 207,525 — — (4,045,570) 67,679,444 Putnam RetirementReady 2035 Fund 702,723 (1,402,347) (699,624) 592,332 — — (9,126,905) 58,161,107 Putnam RetirementReady 2030 Fund 488,310 (1,815,155) (1,326,845) 788,230 — — (12,005,355) 98,242,957 Putnam RetirementReady 2025 Fund 340,160 (371,604) (31,444) 867,440 — — (18,970,572) 62,559,424 Putnam RetirementReady 2020 Fund 383,829 (1,145,914) (762,085) 1,038,389 — — (23,735,497) 86,257,821 Putnam RetirementReady 2015 Fund 214,760 (963,883) (749,123) 895,187 — — (22,816,533) 48,177,057 Putnam Retirement Income Fund Lifestyle 1 95,234 (401,895) (306,661) 30,331 — — (5,927,933) 21,860,060 88 RetirementReady® Funds Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The funds do not pay a monthly management fee to Putnam Management. Putnam Management has contractually agreed through November 30, 2016 to reimburse each fund for other expenses (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses). During the reporting period, each fund’s expenses were reduced by the following amounts as a result of this limit: Fees waived and reimbursed by the Manager Putnam RetirementReady 2055 Fund $75,490 Putnam RetirementReady 2050 Fund 85,552 Putnam RetirementReady 2045 Fund 87,952 Putnam RetirementReady 2040 Fund 98,961 Putnam RetirementReady 2035 Fund 100,510 Putnam RetirementReady 2030 Fund 112,435 Putnam RetirementReady 2025 Fund 106,309 Putnam RetirementReady 2020 Fund 110,370 Putnam RetirementReady 2015 Fund 151,853 Putnam Retirement Income Fund Lifestyle 1 117,102 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Each fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% (0.50% for Putnam Retirement Income Fund Lifestyle 1) and 0.50% of the average net assets attributable to classA, RetirementReady® Funds 89 classB, classC, classM, and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees for each fund were as follows: ClassA ClassB ClassC ClassM ClassR Total Putnam RetirementReady 2055 Fund $3,484 $746 $4,560 $255 $1,297 Putnam RetirementReady 2050 Fund 24,377 3,139 4,849 525 14,766 Putnam RetirementReady 2045 Fund 35,843 3,017 5,486 1,088 15,693 Putnam RetirementReady 2040 Fund 73,908 6,809 7,154 740 21,737 Putnam RetirementReady 2035 Fund 65,517 11,442 9,247 2,875 22,581 Putnam RetirementReady 2030 Fund 108,842 12,534 12,196 1,758 38,884 Putnam RetirementReady 2025 Fund 83,588 10,754 14,025 1,542 31,039 Putnam RetirementReady 2020 Fund 118,619 12,607 17,997 1,280 28,323 Putnam RetirementReady 2015 Fund 67,046 7,983 6,943 1,212 15,899 Putnam Retirement Income Fund 43,651 3,230 7,912 1,806 4,841 Lifestyle 1 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of classA and classM shares, and received contingent deferred sales charges from redemptions of classB and classC shares, in the following amounts: ClassA Net ClassM Net ClassB ClassC commissions commissions CDSC CDSC Putnam RetirementReady 2055 Fund $1,567 $19 $334 $102 Putnam RetirementReady 2050 Fund 6,854 228 26 65 Putnam RetirementReady 2045 Fund 7,153 124 298 107 Putnam RetirementReady 2040 Fund 5,302 167 265 61 Putnam RetirementReady 2035 Fund 14,809 735 880 132 Putnam RetirementReady 2030 Fund 10,261 151 178 15 Putnam RetirementReady 2025 Fund 7,189 58 — 21 Putnam RetirementReady 2020 Fund 5,675 309 4,771 33 Putnam RetirementReady 2015 Fund 2,791 — 1,942 477 Putnam Retirement Income Fund Lifestyle 1 4,098 — 117 24 A deferred sales charge of up to 1.00% and 0.65% (0.40% for Putnam Retirement Income Fund Lifestyle 1) is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following amounts on classA and classM redemptions: ClassA CDSC ClassM CDSC Putnam RetirementReady 2055 Fund $— $— Putnam RetirementReady 2050 Fund 123 — Putnam RetirementReady 2045 Fund — — Putnam RetirementReady 2040 Fund 20 — Putnam RetirementReady 2035 Fund — — Putnam RetirementReady 2030 Fund — — Putnam RetirementReady 2025 Fund — — Putnam RetirementReady 2020 Fund — — Putnam RetirementReady 2015 Fund — — Putnam Retirement Income Fund Lifestyle 1 — — 90 RetirementReady® Funds Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: Cost of purchases Proceeds from sales Putnam RetirementReady 2055 Fund $12,145,758 $8,987,242 Putnam RetirementReady 2050 Fund 44,536,873 29,491,629 Putnam RetirementReady 2045 Fund 42,405,347 28,576,910 Putnam RetirementReady 2040 Fund 130,729,481 88,865,877 Putnam RetirementReady 2035 Fund 69,165,987 45,767,220 Putnam RetirementReady 2030 Fund 158,262,665 105,533,143 Putnam RetirementReady 2025 Fund 55,294,626 38,410,694 Putnam RetirementReady 2020 Fund 144,747,297 98,093,248 Putnam RetirementReady 2015 Fund 71,496,029 52,315,472 Putnam Retirement Income Fund Lifestyle 1 11,108,299 8,338,908 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Putnam RetirementReady 2055 Fund Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 307,595 $3,601,576 48,070 $570,732 Shares issued in connection with reinvestment of distributions 11,505 127,711 6,016 69,420 319,100 3,729,287 54,086 640,152 Shares repurchased (138,255) (1,617,138) (50,640) (597,481) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 2,337 $27,553 1,834 $21,836 Shares issued in connection with reinvestment of distributions 761 8,412 336 3,871 3,098 35,965 2,170 25,707 Shares repurchased (659) (7,623) (14) (166) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 12,817 $147,911 27,963 $327,331 Shares issued in connection with reinvestment of distributions 4,626 50,568 1,080 12,323 17,443 198,479 29,043 339,654 Shares repurchased (2,668) (30,864) (2,359) (28,661) Net increase RetirementReady® Funds91 Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 2,779 $31,787 602 $7,171 Shares issued in connection with reinvestment of distributions 339 3,766 290 3,348 3,118 35,553 892 10,519 Shares repurchased (92) (1,064) (885) (10,825) Net increase (decrease) 7 Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 15,906 $186,496 19,727 $236,803 Shares issued in connection with reinvestment of distributions 1,925 21,287 764 8,801 17,831 207,783 20,491 245,604 Shares repurchased (19,436) (240,439) (1,437) (17,229) Net increase (decrease) Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 92,698 $1,093,705 73,095 $878,805 Shares issued in connection with reinvestment of distributions 13,330 148,493 8,441 97,661 106,028 1,242,198 81,536 976,466 Shares repurchased (41,595) (497,287) (46,982) (553,604) Net increase Putnam RetirementReady 2050 Fund Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 908,145 $15,934,845 115,359 $1,890,549 Shares issued in connection with reinvestment of distributions 23,633 400,342 7,021 114,585 931,778 16,335,187 122,380 2,005,134 Shares repurchased (248,045) (4,354,553) (133,516) (2,207,505) Net increase (decrease) Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 3,485 $60,469 6,365 $102,033 Shares issued in connection with reinvestment of distributions 790 13,255 310 5,022 4,275 73,724 6,675 107,055 Shares repurchased (2,074) (35,860) (2,818) (47,347) Net increase 92 RetirementReady® Funds Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 11,194 $192,386 12,848 $202,193 Shares issued in connection with reinvestment of distributions 1,206 20,058 415 6,669 12,400 212,444 13,263 208,862 Shares repurchased (3,766) (64,529) (2,678) (42,771) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 2,089 $37,008 1,134 $18,946 Shares issued in connection with reinvestment of distributions 173 2,959 44 725 2,262 39,967 1,178 19,671 Shares repurchased (428) (7,594) (144) (2,190) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 56,748 $973,136 69,620 $1,110,641 Shares issued in connection with reinvestment of distributions 8,323 138,918 3,195 51,405 65,071 1,112,054 72,815 1,162,046 Shares repurchased (40,336) (697,658) (61,611) (985,248) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 97,691 $1,707,536 85,438 $1,408,038 Shares issued in connection with reinvestment of distributions 13,785 234,206 7,096 116,083 111,476 1,941,742 92,534 1,524,121 Shares repurchased (58,806) (1,036,963) (91,199) (1,486,709) Net increase Putnam RetirementReady 2045 Fund Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 772,358 $14,969,919 254,369 $4,636,464 Shares issued in connection with reinvestment of distributions 33,620 631,055 5,882 106,647 805,978 15,600,974 260,251 4,743,111 Shares repurchased (278,014) (5,386,917) (182,742) (3,363,331) Net increase RetirementReady® Funds 93 Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 8,554 $153,793 2,998 $48,113 Shares issued in connection with reinvestment of distributions 762 13,122 144 2,407 9,316 166,915 3,142 50,520 Shares repurchased (1,659) (29,290) (2,248) (37,642) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 26,637 $477,479 9,048 $154,163 Shares issued in connection with reinvestment of distributions 1,379 23,808 162 2,720 28,016 501,287 9,210 156,883 Shares repurchased (2,890) (51,290) (2,092) (35,296) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 1,393 $25,982 5,698 $102,282 Shares issued in connection with reinvestment of distributions 346 6,319 13 225 1,739 32,301 5,711 102,507 Shares repurchased (208) (3,987) (38) (632) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 53,331 $1,060,213 51,786 $951,083 Shares issued in connection with reinvestment of distributions 7,378 141,723 1,643 30,451 60,709 1,201,936 53,429 981,534 Shares repurchased (46,642) (926,291) (44,889) (818,185) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 70,679 $1,618,027 92,544 $1,984,540 Shares issued in connection with reinvestment of distributions 11,612 259,055 3,504 74,839 82,291 1,877,082 96,048 2,059,379 Shares repurchased (50,054) (1,147,561) (97,169) (2,060,397) Net increase (decrease) 94RetirementReady® Funds Putnam RetirementReady 2040 Fund Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 2,481,191 $52,265,636 274,441 $5,411,265 Shares issued in connection with reinvestment of distributions 58,070 1,186,362 8,233 162,434 2,539,261 53,451,998 282,674 5,573,699 Shares repurchased (809,148) (17,076,754) (238,769) (4,736,107) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 2,851 $55,808 11,174 $199,387 Shares issued in connection with reinvestment of distributions 1,379 26,210 348 6,386 4,230 82,018 11,522 205,773 Shares repurchased (7,137) (138,613) (15,553) (285,045) Net decrease Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 11,334 $217,631 19,939 $359,912 Shares issued in connection with reinvestment of distributions 1,566 29,371 275 5,015 12,900 247,002 20,214 364,927 Shares repurchased (5,080) (96,625) (3,116) (56,476) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 1,439 $28,170 1,148 $21,547 Shares issued in connection with reinvestment of distributions 224 4,329 36 680 1,663 32,499 1,184 22,227 Shares repurchased (30) (607) (20) (379) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 56,023 $1,207,933 54,542 $1,095,251 Shares issued in connection with reinvestment of distributions 8,555 179,389 2,035 41,141 64,578 1,387,322 56,577 1,136,392 Shares repurchased (33,331) (717,114) (50,220) (1,006,257) Net increase RetirementReady® Funds95 Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 102,686 $2,509,967 112,430 $2,596,297 Shares issued in connection with reinvestment of distributions 13,519 321,886 4,215 96,178 116,205 2,831,853 116,645 2,692,475 Shares repurchased (51,600) (1,252,681) (105,387) (2,398,919) Net increase Putnam RetirementReady 2035 Fund Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 1,193,571 $25,464,461 316,066 $6,309,197 Shares issued in connection with reinvestment of distributions 40,471 840,175 6,298 125,451 1,234,042 26,304,636 322,364 6,434,648 Shares repurchased (368,116) (7,882,687) (213,316) (4,278,224) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 11,171 $220,314 13,196 $236,803 Shares issued in connection with reinvestment of distributions 1,925 36,926 170 3,132 13,096 257,240 13,366 239,935 Shares repurchased (6,419) (125,318) (8,070) (146,786) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 26,400 $518,024 12,545 $234,073 Shares issued in connection with reinvestment of distributions 1,570 30,073 81 1,492 27,970 548,097 12,626 235,565 Shares repurchased (4,286) (84,034) (5,594) (103,736) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 7,900 $158,443 3,122 $58,909 Shares issued in connection with reinvestment of distributions 482 9,658 80 1,541 8,382 168,101 3,202 60,450 Shares repurchased (1,188) (24,225) (2,031) (38,545) Net increase 96 RetirementReady® Funds Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 54,505 $1,111,566 59,135 $1,125,321 Shares issued in connection with reinvestment of distributions 7,526 150,148 1,415 27,124 62,031 1,261,714 60,550 1,152,445 Shares repurchased (55,018) (1,115,205) (68,630) (1,312,290) Net increase (decrease) Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 106,558 $2,622,427 150,960 $3,477,250 Shares issued in connection with reinvestment of distributions 15,615 375,537 4,546 104,339 122,173 2,997,964 155,506 3,581,589 Shares repurchased (81,922) (2,035,956) (178,522) (4,095,651) Net increase (decrease) Putnam RetirementReady 2030 Fund Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 3,023,721 $63,821,140 401,703 $7,857,155 Shares issued in connection with reinvestment of distributions 41,725 863,299 8,554 168,254 3,065,446 64,684,439 410,257 8,025,409 Shares repurchased (819,965) (17,332,339) (272,517) (5,405,531) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 9,710 $195,525 8,628 $161,130 Shares issued in connection with reinvestment of distributions 940 18,560 71 1,336 10,650 214,085 8,699 162,466 Shares repurchased (9,038) (180,775) (13,755) (259,339) Net increase (decrease) Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 23,260 $465,475 15,277 $285,495 Shares issued in connection with reinvestment of distributions 1,116 22,003 93 1,748 24,376 487,478 15,370 287,243 Shares repurchased (14,427) (291,083) (2,646) (48,050) Net increase RetirementReady® Funds 97 Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 1,671 $33,978 5,758 $109,042 Shares issued in connection with reinvestment of distributions 196 3,952 67 1,280 1,867 37,930 5,825 110,322 Shares repurchased (1,150) (23,475) (199) (3,924) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 77,851 $1,549,415 105,458 $1,970,998 Shares issued in connection with reinvestment of distributions 8,179 160,399 2,322 43,323 86,030 1,709,814 107,780 2,014,321 Shares repurchased (48,022) (946,684) (80,641) (1,512,162) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 114,672 $2,737,637 121,411 $2,691,465 Shares issued in connection with reinvestment of distributions 11,634 273,623 5,145 114,691 126,306 3,011,260 126,556 2,806,156 Shares repurchased (90,116) (2,150,679) (229,641) (5,080,067) Net increase (decrease) Putnam RetirementReady 2025 Fund Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 907,524 $19,436,389 373,890 $7,500,919 Shares issued in connection with reinvestment of distributions 19,369 409,267 11,707 234,031 926,893 19,845,656 385,597 7,734,950 Shares repurchased (390,652) (8,359,438) (294,651) (5,919,902) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 11,362 $224,762 10,569 $198,282 Shares issued in connection with reinvestment of distributions 343 6,797 143 2,685 11,705 231,559 10,712 200,967 Shares repurchased (7,032) (140,317) (15,099) (285,453) Net increase (decrease) 98 RetirementReady® Funds Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 16,033 $320,195 24,981 $467,325 Shares issued in connection with reinvestment of distributions 454 8,980 246 4,620 16,487 329,175 25,227 471,945 Shares repurchased (5,419) (108,905) (5,836) (109,590) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 1,426 $28,186 609 $11,587 Shares issued in connection with reinvestment of distributions 90 1,811 37 709 1,516 29,997 646 12,296 Shares repurchased (1,166) (23,581) (3,503) (65,887) Net increase (decrease) Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 87,350 $1,733,925 67,911 $1,264,749 Shares issued in connection with reinvestment of distributions 3,350 66,193 2,216 41,459 90,700 1,800,118 70,127 1,306,208 Shares repurchased (36,428) (723,605) (50,708) (954,502) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 134,885 $2,882,688 127,203 $2,566,185 Shares issued in connection with reinvestment of distributions 7,825 165,893 7,443 149,225 142,710 3,048,581 134,646 2,715,410 Shares repurchased (62,599) (1,354,623) (292,129) (5,850,736) Net increase (decrease) Putnam RetirementReady 2020 Fund Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 3,362,783 $63,753,552 414,129 $7,444,638 Shares issued in connection with reinvestment of distributions 26,064 488,965 13,405 239,822 3,388,847 64,242,517 427,534 7,684,460 Shares repurchased (1,048,995) (19,930,141) (353,795) (6,386,732) Net increase RetirementReady® Funds99 Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 6,374 $116,294 17,218 $297,941 Shares issued in connection with reinvestment of distributions 203 3,670 313 5,411 6,577 119,964 17,531 303,352 Shares repurchased (23,803) (432,823) (13,637) (238,105) Net increase (decrease) Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 31,862 $581,505 38,066 $660,948 Shares issued in connection with reinvestment of distributions 551 9,986 291 5,032 32,413 591,491 38,357 665,980 Shares repurchased (22,140) (406,597) (11,530) (200,544) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 1,292 $23,850 760 $13,172 Shares issued in connection with reinvestment of distributions 57 1,061 45 798 1,349 24,911 805 13,970 Shares repurchased (304) (5,581) (542) (9,336) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 60,351 $1,095,849 57,987 $998,573 Shares issued in connection with reinvestment of distributions 2,770 50,022 2,673 46,054 63,121 1,145,871 60,660 1,044,627 Shares repurchased (55,531) (1,008,593) (33,569) (577,347) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 37,396 $791,561 78,649 $1,585,738 Shares issued in connection with reinvestment of distributions 2,731 57,106 4,277 85,114 40,127 848,667 82,926 1,670,852 Shares repurchased (41,502) (868,024) (201,782) (4,016,025) Net decrease 100 RetirementReady® Funds Putnam RetirementReady 2015 Fund Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 1,793,260 $32,912,794 435,875 $7,747,571 Shares issued in connection with reinvestment of distributions 18,244 331,492 10,363 181,966 1,811,504 33,244,286 446,238 7,929,537 Shares repurchased (901,217) (16,512,085) (319,140) (5,646,551) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 4,216 $74,486 6,043 $102,136 Shares issued in connection with reinvestment of distributions 272 4,791 311 5,302 4,488 79,277 6,354 107,438 Shares repurchased (6,083) (108,026) (5,815) (100,128) Net increase (decrease) Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 9,309 $166,122 20,887 $357,884 Shares issued in connection with reinvestment of distributions 202 3,570 155 2,638 9,511 169,692 21,042 360,522 Shares repurchased (7,607) (134,257) (4,442) (75,688) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 1,967 $35,678 833 $14,657 Shares issued in connection with reinvestment of distributions 65 1,171 49 854 2,032 36,849 882 15,511 Shares repurchased (2,421) (43,913) (981) (17,345) Net decrease Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 41,038 $724,722 46,217 $782,010 Shares issued in connection with reinvestment of distributions 1,868 32,786 1,625 27,571 42,906 757,508 47,842 809,581 Shares repurchased (23,286) (411,733) (47,682) (816,883) Net increase (decrease) RetirementReady® Funds 101 Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 75,282 $1,366,681 171,171 $3,054,651 Shares issued in connection with reinvestment of distributions 4,791 87,204 3,291 57,860 80,073 1,453,885 174,462 3,112,511 Shares repurchased (43,164) (797,926) (172,314) (3,027,948) Net increase Putnam Retirement Income Fund Lifestyle 1 Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 328,817 $5,779,605 295,675 $5,109,316 Shares issued in connection with reinvestment of distributions 23,095 404,773 16,526 283,165 351,912 6,184,378 312,201 5,392,481 Shares repurchased (241,398) (4,259,784) (289,203) (4,999,977) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 7,972 $138,864 7,446 $128,469 Shares issued in connection with reinvestment of distributions 319 5,525 158 2,683 8,291 144,389 7,604 131,152 Shares repurchased (3,004) (52,287) (1,969) (33,974) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 10,920 $191,283 4,946 $84,767 Shares issued in connection with reinvestment of distributions 878 15,228 630 10,716 11,798 206,511 5,576 95,483 Shares repurchased (6,122) (107,298) (4,695) (79,925) Net increase Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 6,369 $112,375 2,330 $40,340 Shares issued in connection with reinvestment of distributions 411 7,197 333 5,716 6,780 119,572 2,663 46,056 Shares repurchased (3,389) (59,783) (2,145) (37,054) Net increase 102 RetirementReady® Funds Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 12,641 $222,756 11,869 $204,880 Shares issued in connection with reinvestment of distributions 1,054 18,453 1,068 18,271 13,695 241,209 12,937 223,151 Shares repurchased (26,531) (468,941) (10,789) (185,909) Net increase (decrease) Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 23,414 $415,389 85,854 $1,477,667 Shares issued in connection with reinvestment of distributions 1,826 32,142 8,834 151,578 25,240 447,531 94,688 1,629,245 Shares repurchased (11,521) (203,926) (450,690) (7,745,772) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of each fund: Percentage of shares Fair value at the end of Shares owned outstanding the reporting period Putnam RetirementReady 2055 Fund classB 1,410 20.01% $16,215 Putnam RetirementReady 2055 Fund classM 1,416 25.68 16,397 Putnam RetirementReady 2055 Fund classR 1,438 6.56 16,609 Putnam RetirementReady 2050 Fund classM 103 2.12 1,838 Putnam RetirementReady 2045 Fund classY 810 0.29 18,873 RetirementReady® Funds103 Note 5: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the outstanding voting securities, were as follows: Putnam RetirementReady 2055 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $14,278 $71,463 $54,038 $283 $— $31,467 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 51,870 262,927 197,543 817 2,988 117,611 Putnam Absolute Return 700 Fund ClassY 175,966 896,566 673,700 4,030 10,365 403,037 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 1,712,193 8,913,384 6,573,793 34,634 352,441 3,895,552 Putnam Dynamic Asset Allocation Growth Fund ClassY 374,300 1,933,662 1,433,582 10,823 57,503 849,600 Putnam Money Market Fund ClassA 10,938 67,756 54,586 — — 24,109 Totals 104 RetirementReady® Funds Putnam RetirementReady 2050 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $111,507 $439,255 $288,677 $2,450 $— $260,012 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 269,987 949,426 638,599 4,236 15,494 582,896 Putnam Absolute Return 700 Fund ClassY 915,748 3,236,437 2,178,161 20,895 53,743 1,997,232 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 7,984,833 27,706,362 18,589,821 152,464 1,551,549 16,432,261 Putnam Dynamic Asset Allocation Growth Fund ClassY 2,836,380 11,954,556 7,606,928 92,738 492,701 6,974,446 Putnam Money Market Fund ClassA 55,413 250,837 189,443 7 — 116,808 Totals RetirementReady® Funds 105 Putnam RetirementReady 2045 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $301,160 $754,595 $495,592 $6,094 $— $555,042 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 410,275 889,706 611,177 5,859 21,427 691,293 Putnam Absolute Return 700 Fund ClassY 1,391,798 3,030,774 2,085,278 28,905 74,347 2,368,679 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 9,028,580 19,019,983 13,349,311 151,406 1,540,780 14,042,927 Putnam Dynamic Asset Allocation Growth Fund ClassY 7,290,201 18,460,139 11,839,133 207,796 1,103,981 13,451,150 Putnam Money Market Fund ClassA 84,441 250,150 196,419 105 — 138,172 Totals 106 RetirementReady® Funds Putnam RetirementReady 2040 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $685,738 $3,865,470 $2,605,141 $17,249 $— $1,931,564 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 679,393 4,025,237 2,677,104 14,006 51,225 2,032,492 Putnam Absolute Return 700 Fund ClassY 1,902,949 9,953,242 6,770,741 50,982 131,130 5,139,140 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 7,039,686 29,992,577 21,659,182 129,919 1,322,119 14,811,887 Putnam Dynamic Asset Allocation Growth Fund ClassY 14,555,016 82,178,943 54,616,113 514,770 2,734,879 40,960,909 Putnam Money Market Fund ClassA 113,705 714,012 537,596 19 — 290,121 Totals RetirementReady® Funds 107 Putnam RetirementReady 2035 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $898,011 $1,647,683 $1,114,118 $15,633 $— $1,418,730 Putnam Absolute Return 300 Fund ClassY 252,857 668,422 390,954 13,570 — 512,175 Putnam Absolute Return 500 Fund ClassY 1,530,315 3,136,478 2,015,090 22,625 82,747 2,660,102 Putnam Absolute Return 700 Fund ClassY 3,364,265 6,757,636 4,384,447 71,184 183,089 5,812,133 Putnam Dynamic Asset Allocation Balanced Fund ClassY 2,054,356 5,863,449 3,441,101 56,735 153,335 4,545,148 Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 2,506,864 2,648,185 2,999,175 22,548 229,462 2,071,584 Putnam Dynamic Asset Allocation Growth Fund ClassY 24,011,015 46,590,951 30,225,188 608,951 3,235,254 39,048,243 Putnam Money Market Fund ClassA 737,332 1,853,183 1,197,147 107 — 1,393,368 Totals 108 RetirementReady® Funds Putnam RetirementReady 2030 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,451,700 $5,268,587 $3,441,035 $30,199 $— $3,253,687 Putnam Absolute Return 300 Fund ClassY 1,323,000 5,828,714 3,592,240 77,159 — 3,454,519 Putnam Absolute Return 500 Fund ClassY 2,472,144 8,993,422 5,832,757 40,510 148,158 5,653,517 Putnam Absolute Return 700 Fund ClassY 5,501,487 19,964,575 12,977,271 130,382 335,353 12,636,818 Putnam Dynamic Asset Allocation Balanced Fund ClassY 12,436,228 53,697,115 33,860,610 365,492 923,752 32,688,707 Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY 20,113,380 59,143,523 42,245,725 470,095 2,497,529 36,017,681 Putnam Money Market Fund ClassA 1,427,959 5,366,729 3,583,505 313 — 3,211,183 Totals RetirementReady® Funds 109 Putnam RetirementReady 2025 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,970,334 $2,416,881 $1,581,062 $34,846 $— $2,777,243 Putnam Absolute Return 300 Fund ClassY 2,995,037 4,416,289 2,583,625 139,975 — 4,642,048 Putnam Absolute Return 500 Fund ClassY 3,722,797 5,027,755 3,101,814 54,820 200,494 5,660,953 Putnam Absolute Return 700 Fund ClassY 6,144,068 7,112,720 4,780,004 119,897 308,384 8,598,021 Putnam Dynamic Asset Allocation Balanced Fund ClassY 22,365,779 28,218,091 18,574,483 466,326 1,253,960 32,604,260 Putnam Dynamic Asset Allocation Conservative Fund ClassY 908,964 2,011,529 1,017,839 30,615 91,714 1,873,382 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY 5,225,124 3,590,356 5,073,068 64,410 342,201 3,622,910 Putnam Money Market Fund ClassA 1,946,957 2,501,005 1,698,799 337 — 2,749,163 Totals 110 RetirementReady® Funds Putnam RetirementReady 2020 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $2,161,852 $8,271,412 $5,493,085 $48,864 $— $4,899,700 Putnam Absolute Return 300 Fund ClassY 4,229,340 16,826,928 10,916,776 235,816 — 9,827,310 Putnam Absolute Return 500 Fund ClassY 6,036,321 25,743,939 16,567,472 117,156 428,478 15,233,981 Putnam Absolute Return 700 Fund ClassY 4,379,034 14,423,276 10,165,421 96,680 248,668 8,736,892 Putnam Dynamic Asset Allocation Balanced Fund ClassY 13,991,767 43,669,695 31,890,311 326,675 787,768 26,125,385 Putnam Dynamic Asset Allocation Conservative Fund ClassY 6,003,926 27,470,661 17,439,833 222,901 607,481 15,812,207 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 2,139,225 8,341,386 5,620,350 321 — 4,860,261 Totals RetirementReady® Funds 111 Putnam RetirementReady 2015 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $2,265,431 $5,894,795 $4,175,732 $47,634 $— $3,943,303 Putnam Absolute Return 300 Fund ClassY 5,052,590 13,709,447 9,426,725 261,232 — 8,990,434 Putnam Absolute Return 500 Fund ClassY 7,366,792 19,612,179 13,713,342 123,298 450,943 13,250,139 Putnam Absolute Return 700 Fund ClassY 1,202,669 1,653,119 1,819,604 14,161 36,424 1,057,740 Putnam Dynamic Asset Allocation Balanced Fund ClassY 2,663,665 3,427,269 3,986,331 35,240 79,576 2,141,970 Putnam Dynamic Asset Allocation Conservative Fund ClassY 8,585,095 23,058,699 16,122,524 238,289 721,943 15,247,186 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,727,855 4,140,521 3,071,214 252 — 2,797,162 Totals 112 RetirementReady® Funds Putnam Retirement Income Fund Lifestyle 1 Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,729,351 $947,384 $732,612 $29,127 $— $1,920,614 Putnam Absolute Return 300 Fund ClassY 4,057,707 2,347,964 1,702,387 163,892 — 4,494,590 Putnam Absolute Return 500 Fund ClassY 5,710,914 3,255,018 2,455,416 76,463 279,651 6,526,249 Putnam Absolute Return 700 Fund ClassY — Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY 6,479,527 3,893,197 2,911,049 143,561 434,397 7,342,378 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,142,275 664,736 537,444 102 — 1,269,568 Totals Note 6: Market, credit and other risks In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into finan-cial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam Funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Note 7: Actions by the Trustees Consistent with Putnam RetirementReady 2015 Fund’s stated prospectus disclosure, the Trustees of the funds have approved an agreement and plan of reorganization for Putnam RetirementReady 2015 Fund whereby the fund will be merged into Putnam Retirement Income Fund Lifestyle 1. This transaction is expected to occur no later than December 31, 2015. RetirementReady® Funds 113 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the Putnam RetirementReady 2055 Fund hereby designates $336,127 as a capital gain dividend with respect to the taxable year ended July 31, 2015, or, if subsequently determined to be different, the net capital gain of such year. Each fund designated the following percentages of ordinary income distributions as qualifying for the dividends received deduction for corporations. Qualifying % Putnam RetirementReady 2055 Fund 11.00% Putnam RetirementReady 2050 Fund 18.64 Putnam RetirementReady 2045 Fund 17.90 Putnam RetirementReady 2040 Fund 17.47 Putnam RetirementReady 2035 Fund 18.87 Putnam RetirementReady 2030 Fund 27.80 Putnam RetirementReady 2025 Fund 41.33 Putnam RetirementReady 2020 Fund 32.51 Putnam RetirementReady 2015 Fund 18.07 Putnam Retirement Income Fund Lifestyle 1 16.61 For the reporting period, each fund hereby designates the following percentages, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. Qualifying % Putnam RetirementReady 2055 Fund 15.76% Putnam RetirementReady 2050 Fund 26.91 Putnam RetirementReady 2045 Fund 26.22 Putnam RetirementReady 2040 Fund 26.05 Putnam RetirementReady 2035 Fund 28.15 Putnam RetirementReady 2030 Fund 39.58 Putnam RetirementReady 2025 Fund 56.29 Putnam RetirementReady 2020 Fund 43.75 Putnam RetirementReady 2015 Fund 24.09 Putnam Retirement Income Fund Lifestyle 1 22.05 The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 114 RetirementReady® Funds About the Trustees Independent Trustees RetirementReady® Funds 115 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 116 RetirementReady® Funds Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. RetirementReady® Funds117 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. 118 RetirementReady® Funds Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2055 Fund Global Telecommunications Fund RetirementReady® 2050 Fund Global Utilities Fund RetirementReady® 2045 Fund RetirementReady® 2040 Fund Asset Allocation RetirementReady® 2035 Fund George Putnam Balanced Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and RetirementReady® 2015 Fund money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. RetirementReady® Funds 119 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 120 RetirementReady® Funds Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Michael J. Higgins Boston, MA 02109 Barbara M. Baumann Vice President, Treasurer, Robert J. Darretta and Clerk Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Janet C. Smith 57–59 St James’s Street Paul L. Joskow Vice President, London, England SW1A 1LD Kenneth R. Leibler Principal Accounting Officer, Robert E. Patterson and Assistant Treasurer Marketing Services George Putnam, III Putnam Retail Management Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Custodian Robert L. Reynolds James P. Pappas State Street Bank President Vice President and Trust Company Jonathan S. Horwitz Mark C. Trenchard Legal Counsel Executive Vice President, Vice President and Ropes & Gray LLP Principal Executive Officer, and BSA Compliance Officer Compliance Liaison Independent Registered Nancy E. Florek Public Accounting Firm Steven D. Krichmar Vice President, Director of PricewaterhouseCoopers LLP Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer RetirementReady® Funds 121 This report is for the information of shareholders of Putnam RetirementReady® Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 122 RetirementReady® Funds This page left blank intentionally. RetirementReady® Funds 123 This page left blank intentionally. 124 RetirementReady® Funds Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2015	$144,197	$ — $57,619	$ — July 31, 2014	$141,086	$ — $56,376	$ — For the fiscal years ended July 31, 2015 and July 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $737,295 and $632,550 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
